Exhibit 10.1

LOAN AND SECURITY AGREEMENT


This LOAN AND SECURITY AGREEMENT dated as of May 7, 2014 (the “Agreement”), is
executed by and between AMERICAN INSURANCE ACQUISITION INC., a Delaware
corporation (the “Borrower”), which has its chief executive office located at
150 Northwest Point Blvd., 3rd Floor, Elk Grove Village, Illinois 60007 and
FIFTH THIRD BANK, an Ohio banking corporation (the “Bank”), whose address is
1701 Gold Road, Suite 900, Rolling Meadows, Illinois 60008.


R E C I T A L S:


A.The Borrower desires to borrow funds and obtain other financial accommodations
from the Bank.


B.Pursuant to the Borrower’s request, the Bank is willing to extend such
financial accommodations to the Borrower under the terms and conditions set
forth herein.


NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower agrees to borrow from the Bank, and
the Bank agrees to lend to the Borrower, subject to and upon the following terms
and conditions:


A G R E E M E N T S:


Section 1.DEFINITIONS.


1.1.    Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.


“Account Debtor” and “Account Debtors” shall mean the Person(s) who is obligated
under an Account.


“Accounts” shall mean “accounts” as defined in the UCC, including, without
limitation, all present and future accounts receivable and other rights of the
Borrower to payment for goods sold or leased or for services rendered, which are
not evidenced by instruments or chattel paper, and whether or not they have been
earned by performance.


“Acquisition Transaction” shall mean a transaction between Borrower and any
Person occurring on or after the Closing Date, whereby Borrower (i) satisfies
the Acquisition Transaction Conditions and (ii) purchases and acquires any
After-Acquired Collateral using the proceeds of any Loans.


“Acquisition Transaction Conditions” shall mean the following conditions
precedent to the consummation of any Acquisition Transaction: (i) no Event of
Default or Unmatured Event of Default exists; (ii) Borrower has delivered to
Bank timely notice of its desire to consummate an Acquisition Transaction; (iii)
Borrower has delivered to Bank certain due diligence with respect to




--------------------------------------------------------------------------------




the Acquisition Transaction including, without limitation, financial statements,
asset descriptions, appraisals and other such due diligence as it relates to the
prospective After-Acquired Collateral; and (v) Borrower has delivered to Bank
any other information or due diligence as reasonably requested by Bank.


“Affiliate” shall mean, with respect to any Person (a) any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (b) any officer or director of such Person, and (c) with
respect to the Bank, any entity administered or managed by the Bank, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. A Person shall
be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.


“After-Acquired Collateral” shall mean, with respect to any Person, the assets,
Capital Securities, collateral or any other property of any kind or description,
tangible or intangible, wheresoever located of any Person.


“Alternate Rate” has the meaning ascribed to it in Section 2.4(a) hereof.
        
“American Country” shall mean American Country Insurance Company, an Illinois
property and casualty domestic stock company.


“American Service” shall mean American Service Insurance Company, Inc., an
Illinois property and casualty domestic stock company.


“Atlas” shall mean Atlas Financial Holdings, Inc., a financial services holding
company incorporated in the Cayman Islands.


“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by the Borrower or any Subsidiary with the Bank or any Affiliate of
the Bank concerning Bank Products.


“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or any
Subsidiary to the Bank or any Affiliate of the Bank pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.


“Bank Products” shall mean any service or facility extended to the Borrower or
any Subsidiary by the Bank or any Affiliate of the Bank, including: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.



2

--------------------------------------------------------------------------------




“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.


“Borrowing Base Amount” shall mean an amount equal to Eighty percent (80%) of
the Statutory Unassigned Surplus Eligible for Dividend.


“Borrowing Base Certificate” shall mean a certificate to be signed by the
Borrower certifying the accuracy of the Borrowing Base Amount in the form
attached hereto as Exhibit A, as further described in Section 3.1(g) hereof.


“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.


“Camelot” shall mean Camelot Services, Inc., a Missouri corporation.


“Camelot Merger” shall have the meaning ascribed to it in Section 8.9 hereof.


“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.


“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.


“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.


“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Bank or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by the
Bank or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered

3

--------------------------------------------------------------------------------




into with the Bank, or other commercial banking institution of the nature
referred to in clause (c), which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above, and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of the Bank, or
other commercial banking institution, thereunder, (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Bank.


“Change in Control” shall mean the occurrence of any of the following events:
(a) Atlas shall cease to own and control, directly or indirectly, at least 100%
of the outstanding Capital Securities of the Borrower; (b) the Borrower shall
cease to, directly or indirectly, own and control 100% of each class of the
outstanding Capital Securities of each of the Operating Subsidiaries; or (c) no
Person shall acquire an amount equal to or greater than thirty percent (30%) of
the Capital Securities of Atlas. For the purpose hereof, the terms “control” or
“controlling” shall mean the possession of the power to direct, or cause the
direction of, the management and policies of the Borrower by contract or voting
of securities or ownership interests. Notwithstanding the foregoing, a change of
control as defined by the NAIC or any statutory insurance regulator shall not be
considered a Change in Control for the purpose of this Agreement so long as the
Borrower continues to own one hundred percent (100%) of the Capital Securities
of the Operating Subsidiaries, provided, such change of control shall not be in
breach of subsection (c) hereof.


“Collateral” shall have the meaning set forth in Section 6.1 hereof.


“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Bank pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of property owned by the Borrower or any
Subsidiary, acknowledges the Liens of the Bank and waives any Liens held by such
Person on such property, and, in the case of any such agreement with a mortgagee
or lessor, permits the Bank reasonable access to and use of such real property
following the occurrence and during the continuance of an Event of Default to
assemble, complete and sell any collateral stored or otherwise located thereon.


“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Compliance Certificate” shall have the meaning set forth in Section 8.14
hereof.


“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Borrower and all such obligations and
liabilities of the Borrower incurred pursuant to any agreement, undertaking or
arrangement by which the Borrower: (a) guarantees, endorses or otherwise becomes
or is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including any indebtedness, dividend or other obligation

4

--------------------------------------------------------------------------------




which may be issued or incurred at some future time; (b) guarantees the payment
of dividends or other distributions upon the shares or ownership interest of any
other Person; (c) undertakes or agrees (whether contingently or otherwise): (i)
to purchase, repurchase, or otherwise acquire any indebtedness, obligation or
liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.


“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person (including the Letters of Credit), and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(e) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (f) the aggregate amount of all Capitalized Lease Obligations of
such Person; (g) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (h) all Hedging Obligations of such Person; (i)
all Debt of any partnership of which such Person is a general partner; and (j)
all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include the insurance or reinsurance of any Obligor, trade payables and accrued
expenses incurred by such Person in accordance with customary practices and in
the ordinary course of business of such Person.


“Default Rate” shall mean a per annum rate of interest equal to the LIBOR Rate,
plus Five percent (5.00%).


“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statements and determined in accordance with GAAP.

5

--------------------------------------------------------------------------------




        
“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of the
Borrower described from time to time in the financial statements of the Borrower
and any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by the Borrower or
to which the Borrower is a party or may have any liability or by which the
Borrower is bound.


“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.


“Excess Loan” or "Excess Loans" shall mean any Revolving Loan made available by
Bank to Borrower that exceeds the amount available to Borrower under the
Borrowing Base Amount.


“Excess Loan Prerequisites” shall mean, at any time of determination with
respect to any Excess Loans, the following conditions precedent to the
availability of any Excess Loan: (i) the Borrower has delivered to the Bank
timely notice of its desire to consummate an Acquisition Transaction financed
with the Loans; (ii) no Event of Default or Unmatured Event of Default exists;
(iii) the Borrower has informed the Bank of the purpose of such Excess Loan and
the Bank approves such purpose; (iv) the Borrower has delivered to the Bank its
business plan to repay any such Excess Loan; (v) the Borrower has delivered to
the Bank certain due diligence with respect to the Acquisition Transaction
including, without limitation, financial statements, asset descriptions,
appraisals, a description of the assets to be acquired and other such due
diligence as the Bank may have been requested; and (vi) the Bank has received
written confirmation that no Material Adverse Change has occurred with respect
to the Borrower or any of the Operating Subsidiaries, and that the Borrower and
each of the Operating Subsidiaries are in good standing with their appropriate
regulatory bodies in the jurisdictions in which they operate.



6

--------------------------------------------------------------------------------




“Excluded Assets” shall mean (a) any contract, property right or agreement to
which the Borrower is a party or under which the Borrower has any right or
interest if and only for so long as the grant of a security interest hereunder
shall constitute or result in a breach, termination or default under any such
contract, property right or agreement, (b) any voting stock in excess of
sixty-six percent (66%) of the outstanding voting stock of any Subsidiary that
is not a domestic Subsidiary, (c) any intent to use trademark application for
which the creation by the Borrower of a security interest therein is prohibited
by applicable law, (d) assets subject to a Permitted Lien, in each case for so
long as such Permitted Lien remains in effect and to the extent that the
documentation pertaining to such Permitted Lien prohibits a Lien in favor of the
Bank on the assets subject to such Permitted Lien, and (e) any rights or
property to the extent that any law or regulation applicable thereto prohibits
the creation of a security interest therein or would otherwise result in any
loss, termination, invalidity, cancellation or abandonment of such rights or
property from the grant, attachment, creation or enforcement of such security
interest therein; provided, however, that: (i) in no event shall clauses (a) and
(e) of the foregoing proviso be construed (A) to apply if any described negative
pledge, restriction or prohibition is unenforceable or rendered ineffective
under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity, (B) to limit, impair or otherwise affect the
Bank’s continuing security interests in and Liens upon any rights or interests
of the Borrower in or to monies due or to become due under any described
contract, property right or agreement (including any Accounts), (C) to limit,
impair, or otherwise affect the Bank’s continuing security interests in and
liens upon any rights or interest of the Borrower in and to any proceeds from
the sale, license, lease, or other disposition of any such contract, property
right or agreement, or (D) to apply at any time that such terms are no longer
effective and enforceable or at any time that the consent of the other party to
the agreement is obtained to the grant of a security interest in and to such
asset in favor of the Bank, and (ii) such security interest shall attach
immediately and automatically to any portion of such contract, property right or
agreement that does not result in any of the consequences specified above. In
any event, the Borrower covenants and agrees to use commercially reasonable
efforts to avoid owning or acquiring any Excluded Assets.


“Excluded Swap Obligation” shall mean, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.


“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial

7

--------------------------------------------------------------------------------




Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession), which are
applicable to the circumstances as of the date of determination, provided,
however, that interim financial statements or reports shall be deemed in
compliance with GAAP despite the absence of footnotes and fiscal year-end
adjustments as required by GAAP.


“Gateway” shall mean Gateway Insurance Company, a Missouri corporation.


“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.


“Hedging Agreement” shall mean any Swap Contract or any other agreement with
respect to any swap, collar, cap, future, forward or derivative transaction,
whether exchange-traded, over-the-counter or otherwise, including any involving,
or settled by reference to, one or more interest rates, currencies, commodities,
equity or debt instruments, any economic, financial or pricing index or basis,
or any similar transaction, including any option with respect to any of these
transactions and any combination of these transactions.


“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement, including any and all cancellations,
buy backs, reversals, terminations or assignments under any Hedging Agreement.
“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Bank and any parent corporation, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.


“Insurance Claims” shall mean threatened and/or asserted insurance claims
incurred by the Borrower and/or its Subsidiaries in the normal course of
business.


“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.



8

--------------------------------------------------------------------------------




“Interest Charges” shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any Hedging
Agreements.


“Interest Period” shall mean successive one month periods, beginning and ending
as provided in this Agreement.


“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).


“Letter of Credit” and “Letters of Credit” shall mean, respectively, a letter of
credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution and delivery by the Borrower and the acceptance
by the Bank of a Master Letter of Credit Agreement and a Letter of Credit
Application, as set forth in Section 2.7 of this Agreement.


“Letter of Credit Application” shall mean, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Bank at the time of such request for the type of Letter of Credit
requested.


“Letter of Credit Commitment” shall mean, at any time, an amount up to Two
Million and 00/100 Dollars ($2,000,000.00).


“Letter of Credit Maturity Date” shall mean the Revolving Loan Maturity Date.


“Letter of Credit Obligations” shall mean, at any time, an amount equal to the
aggregate of the original face amounts of all Letters of Credit minus the sum of
(i) the amount of any reductions in the original face amount of any Letter of
Credit which did not result from a draw thereunder, (ii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit for which the Borrower has reimbursed the Bank, (iii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit which have been converted to a Revolving Loan as set forth in Section
2.7, and (iv) the portion of any issued but expired Letter of Credit which has
not been drawn by the beneficiary thereunder. For purposes of determining the
outstanding Letter of Credit Obligations at any time, the Bank’s acceptance of a
draft drawn on the Bank pursuant to a Letter of Credit shall constitute a draw
on the applicable Letter of Credit at the time of such acceptance.


“Liabilities” shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.



9

--------------------------------------------------------------------------------




“LIBOR” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its sole and absolute discretion. The Bank’s
determination of LIBOR shall be conclusive, absent manifest error.


“LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, which LIBOR Rate shall remain fixed during such
Interest Period.


“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.


“Loans” shall mean, collectively, all Revolving Loans (including any Excess
Loans) made by the Bank to the Borrower and all Letter of Credit Obligations,
under and pursuant to this Agreement.


“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrower, any of the Operating Subsidiaries or any of its
other Subsidiaries for the benefit of the Bank pursuant to any of the foregoing,
and all amendments, restatements, supplements and other modifications thereto.


“Master Letter of Credit Agreement” shall mean, at any time, with respect to the
issuance of Letters of Credit, a Master Letter of Credit Agreement in the form
being used by the Bank at such time.


“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, condition
(financial or otherwise) or results of operations of the Borrower and its
Operating Subsidiaries taken as a whole, (b) a material impairment of the
ability of the Borrower and its Operating Subsidiaries to perform any of the
Obligations under any of the Loan Documents, or (c) a material adverse effect on
(i) any substantial portion of the Collateral, (ii) the legality, validity,
binding effect or enforceability against the Borrower and its Operating
Subsidiaries of any of the Loan Documents, (iii) the perfection or priority

10

--------------------------------------------------------------------------------




of any Lien granted to the Bank under any Loan Document, or (iv) the rights or
remedies of the Bank under any Loan Document.


“NAIC” shall mean the National Association of Insurance Commissioners.


“Non-Excluded Taxes” shall have the meaning set forth in Section 2.7(a) hereof.


“Note” shall mean the Revolving Note.


“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, any
reimbursement obligations of the Borrower in respect of Letters of Credit and
surety bonds, all Hedging Obligations of the Borrower which are owed to the Bank
or any Affiliate of the Bank, and all Bank Product Obligations of the Borrower,
and any and all other liabilities and obligations owed by the Borrower to the
Bank from time to time, howsoever created, arising or evidenced, whether direct
or indirect, joint or several, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all renewals,
extensions, restatements or replacements of any of the foregoing; provided,
however, that the “Obligations” shall not include any Excluded Swap Obligations
and that in the event any Borrower is not a Qualified ECP Borrower, the
Obligations of such Borrower shall not include any Hedging Obligations.
“Obligor” shall mean the Borrower, any of the Operating Subsidiaries, any,
accommodation endorser, third party pledgor, or any other party liable with
respect to the Obligations.


“Operating Subsidiaries” shall mean, collectively, American Country, American
Service, Gateway, and Camelot (subject to Section 8.9 hereof), which are,
directly or indirectly, Wholly-Owned Subsidiaries.


“Organizational Identification Number” shall mean, with respect to Borrower, the
organizational identification number assigned to Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of the Borrower.


“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.


“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges (including without limitation charges due and payable to
state insurance regulatory entities) not at the time delinquent or thereafter
payable without penalty or being contested in good faith by appropriate
proceedings and, in each case, for which it maintains adequate reserves in
accordance

11

--------------------------------------------------------------------------------




with GAAP and in respect of which no Lien has been filed; (b) Liens arising in
the ordinary course of business (such as (i) Liens of carriers, warehousemen,
mechanics and materialmen and other similar Liens imposed by law, and (ii) Liens
in the form of deposits or pledges incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA) or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Borrower or materially impair the use thereof in the
operation of the Borrower’s business and, in each case, for which it maintains
adequate reserves in accordance with GAAP and in respect of which no Lien has
been filed; (c) Liens described on Schedule 9.2 as of the Closing Date; (d) 
Liens with respect to Insurance Claims; (e) easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary conduct of the
business of the Borrower, its Operating Subsidiaries or any of its other
Subsidiaries; and (f) Liens granted to the Bank hereunder and under the Loan
Documents.


“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.


“Qualified ECP Borrower” shall mean any Borrower that maintains total assets
exceeding Ten Million and 00/100 Dollars ($10,000,000.00) at the time such
Borrower enters into a Secured Hedge Agreement or any Borrower that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder, including, without limitation, as an
“eligible contract participant” merely by virtue of entering into a keepwell
agreement with another “eligible contract participant” in accordance with
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.


“Revolving Interest Rate” shall mean a floating per annum rate of interest equal
to the LIBOR Rate, plus Two and Seventy-Five Hundredths percent (2.75%).


“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Bank to the
Borrower under and pursuant to this Agreement, as set forth in Section 2.1 of
this Agreement.


“Revolving Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment minus the Letter of Credit
Obligations, and (b) the Borrowing Base Amount minus the Letter of Credit
Obligations.



12

--------------------------------------------------------------------------------




“Revolving Loan Commitment” shall mean an amount up to Ten Million and 00/100
Dollars ($10,000,000.00).


“Revolving Loan Mandatory Prepayment” shall have the meaning set forth in
Section 2.1(c)(ii) hereof.


“Revolving Loan Maturity Date” shall mean May 7, 2015, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.


“Revolving Note” shall mean a revolving promissory note in the form attached
hereto as Exhibit C, dated as of the date hereof, in the amount of the Revolving
Loan Commitment and maturing on the Revolving Loan Maturity Date, duly executed
by the Borrower and payable to the order of the Bank, together with any and all
renewal, extension, modification or replacement notes executed by the Borrower
and delivered to the Bank and given in substitution therefor.


“SAP” shall mean statutory accounting principles which consist of rules
promulgated by the NAIC and adopted and implemented by state insurance
regulatory authorities for the preparation of the financial statements of
insurance companies and to monitor and regulate the solvency of insurance
companies.


“Secured Hedge Agreement” shall mean any Swap Contract not expressly prohibited
under this Agreement or any of the other Loan Documents.


“Statutory Financial Statements” shall mean financial statements required to be
filed by the Operating Subsidiaries with insurance regulatory authorities under
applicable insurance regulatory laws, including the Annual Financial Statement
and the Quarterly Financial Statements for each such Operating Subsidiary.


“Statutory Net Income” shall mean net income as determined in accordance with
statutory accounting principles made applicable to the Operating Subsidiaries
under applicable insurance regulatory laws.


“Statutory Net Worth” shall mean statutory policyholder's surplus as determined
in accordance with statutory accounting principles made applicable to the
Operating Subsidiaries under applicable insurance regulatory laws.


“Statutory Unassigned Surplus Eligible for Dividend” shall mean, the aggregate
sum of the Statutory Unassigned Surplus Eligible for Dividend Calculation for
all the Operating Subsidiaries.


“Statutory Unassigned Surplus Eligible for Dividend Calculation” shall mean the
sum of:



13

--------------------------------------------------------------------------------




(a).    the lesser of (i) ten percent (10%) of the Unassigned Statutory Surplus
of American Country, and (ii) the year-to-date Statutory Net Income of American
Country, plus


(b).     the lesser of (i) ten percent (10%) of the Unassigned Statutory Surplus
of American Service, and (ii) the year-to-date Statutory Net Income of American
Service, plus


(c).    the lesser of (i) ten percent (10%) of the Unassigned Statutory Surplus
of Gateway, and (ii) the year-to-date Statutory Net Income of Gateway.


“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower.


“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” shall mean any obligation with respect to a Swap Contract that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, as amended from time to time.


“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.


“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.



14

--------------------------------------------------------------------------------




“Unassigned Statutory Surplus” shall mean the unassigned portion of
policyholder's surplus as determined in accordance with statutory accounting
principles made applicable to the Operating Subsidiaries under applicable
insurance regulatory laws.


“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.


“Voidable Transfer” shall have the meaning set forth in Section 13.21 hereof.


“Wholly-Owned Subsidiary” shall mean Subsidiary of which or in which the
Borrower owns, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.


1.2.    Accounting Terms. Any accounting terms used in this Agreement which are
not specifically defined herein shall have the meanings customarily given them
in accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrower on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Bank hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrower will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrower will furnish financial statements in accordance with such changes, but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower’s accountants.


1.3.    Other Terms Defined in UCC. All other capitalized words and phrases used
herein and not otherwise specifically defined herein shall have the respective
meanings assigned to such terms in the UCC, to the extent the same are used or
defined therein.


1.4.    Other Interpretive Provisions.


(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context so requires, the neuter
gender

15

--------------------------------------------------------------------------------




includes the masculine and feminine, the single number includes the plural, and
vice versa, and in particular the word “Borrower” shall be so construed.


(b)    Section and Schedule references are to this Agreement unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.


(c)    The term “including” is not limiting, and means “including, without
limitation”.


(d)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.


(e)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.


(f)    To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall govern.


(g)    This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.


Section 2.COMMITMENT OF THE BANK.


2.1.    Revolving Loans.


(a)    Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Bank agrees to make such Revolving Loans at such times as the Borrower may
from time to time request until, but not including, the Revolving Loan Maturity
Date, and in such amounts as the Borrower may from time to time request,
provided, however, that the aggregate principal balance of all Revolving Loans
outstanding at any time shall not exceed the Revolving Loan Availability.
Revolving Loans made by the Bank may be repaid and, subject to the terms and
conditions hereof, borrowed again up to, but not including the Revolving Loan
Maturity

16

--------------------------------------------------------------------------------




Date unless the Revolving Loans are otherwise accelerated, terminated or
extended as provided in this Agreement. The Revolving Loans shall be used by the
Borrower (i) to provide working capital for the Operating Subsidiaries’
liquidity needs, (ii) to bridge acquisition financing, (iii) for general capital
purposes.


(b)    Revolving Loan Interest and Payments. Except as otherwise provided in
this Section 2.1(b), the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at the applicable Revolving Interest Rate.
Accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time, shall be due and payable monthly, in
arrears, commencing on the first day of the first month following a draw on the
Revolving Loans and continuing on the last day of each Interest Period,
throughout and including the Interest Period in which the Revolving Loan
Maturity Date occurs. From and after the Revolving Loan Maturity Date, or after
the occurrence and during the continuation of an Event of Default (whichever is
first), interest on the outstanding principal balance of the Revolving Loans, at
the option of the Bank, may accrue at the Default Rate and shall be payable upon
demand from the Bank.


(c)    Revolving Loan Principal Payments.


(i)    Revolving Loan Mandatory Payments. All Revolving Loans hereunder shall be
repaid by the Borrower on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement. In the event the aggregate
outstanding principal balance of all Revolving Loans and Letter of Credit
Obligations hereunder exceeds the Revolving Loan Availability, the Borrower
shall, without notice or demand of any kind, make such repayments of the
Revolving Loans within three (3) Business Days or take such other actions as are
satisfactory to the Bank as shall be necessary to eliminate such excess.
Notwithstanding anything to the contrary herein, Borrower shall not be required
to make a prepayment hereunder for any issuances of any equity securities of
Atlas, either directly or indirectly, through a public or private exchange or
for the sale of equity securities of Atlas to employees of Atlas.


(ii)    Optional Prepayments. The Borrower may from time to time prepay the
Revolving Loans, in whole or in part, without any prepayment penalty whatsoever,
provided that any prepayment of the entire principal balance of the Revolving
Loans shall include accrued interest on such Revolving Loans to the date of such
prepayment.


2.2.    Intentionally Omitted.


2.3.    Intentionally Omitted.


2.4.    Additional Loan Provisions.



17

--------------------------------------------------------------------------------




(a)    LIBOR Unavailability. If the Bank determines in good faith (which
determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (i) the making or maintenance of any
Loan would violate any applicable law, rule, regulation or directive, whether or
not having the force of law, (ii) United States dollar deposits in the principal
amount, and for periods equal to the Interest Period for funding any Loan are
not available in the London Interbank Eurodollar market in the ordinary course
of business, (iii) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
LIBOR Rate to be applicable to the relevant Loan, or (iv) the LIBOR Rate does
not accurately reflect the cost to the Bank of a Loan, the Bank shall promptly
notify the Borrower thereof and, so long as the foregoing conditions continue,
Bank may select an alternative, but similar index upon which to base the LIBOR
Rate (the rate based on said alternate index is referred to herein as the
“Alternate Rate”), and such determination by Bank shall be binding upon Borrower
and all other Obligors.


(b)    Regulatory Change. In addition, if, after the date hereof, a Regulatory
Change shall, in the reasonable determination of the Bank, make it unlawful for
the Bank to make or maintain the LIBOR Rate, then all outstanding Loans and all
other Loans shall thereafter accrue interest at the Alternate Rate.


(c)    LIBOR Indemnity. If any Regulatory Change, or compliance by the Bank or
any Person controlling the Bank with any request or directive of any
governmental authority, central bank or comparable agency (whether or not having
the force of law) shall (a) impose, modify or deem applicable any assessment,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of or loans by, or any other acquisition of funds
or disbursements by, the Bank; (b) subject the Bank or any Loan to any tax,
duty, charge, stamp tax or fee or change the basis of taxation of payments to
the Bank of principal or interest due from the Borrower to the Bank hereunder
(other than a change in the taxation of the overall net income of the Bank); or
(c) impose on the Bank any other condition regarding such Loan or the Bank’s
funding thereof, and the Bank shall determine (which determination shall be
conclusive, absent manifest error) that the result of the foregoing is to
increase the cost to, or to impose a cost on, the Bank or such controlling
Person of making or maintaining such Loan or to reduce the amount of principal
or interest received by the Bank hereunder, then the Borrower shall pay to the
Bank or such controlling Person, on demand, such additional amounts as the Bank
shall, from time to time, determine are sufficient to compensate and indemnify
the Bank for such increased cost or reduced amount.


2.5.    Interest and Fee Computation; Collection of Funds. Except as otherwise
set forth herein, all interest and fees shall be calculated on the basis of a
year consisting of 360 days and shall be paid for the actual number of days
elapsed. Principal payments submitted in funds not immediately available shall
continue to bear interest until collected. If any payment to be made by the
Borrower hereunder or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment. Notwithstanding anything to the

18

--------------------------------------------------------------------------------




contrary contained herein, the final payment due under any of the Loans must be
made by wire transfer or other immediately available funds. All payments made by
the Borrower hereunder or under any of the Loan Documents shall be made without
setoff, counterclaim, or other defense. To the extent permitted by applicable
law, all payments hereunder or under any of the Loan Documents (including any
payment of principal, interest, or fees) to, or for the benefit, of any Person
shall be made by the Borrower free and clear of, and without deduction or
withholding for, or account of, any taxes now or hereinafter imposed by any
taxing authority.


2.6.    Late Charge. If any payment of interest or principal due hereunder is
not made within ten (10) days after such payment is due in accordance with the
terms hereof, then, in addition to the payment of the amount so due, the
Borrower shall pay to the Bank a “late charge” of five cents for each whole
dollar so overdue to defray part of the cost of collection and handling such
late payment. The Borrower agrees that the damages to be sustained by the Bank
for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the amount of five cents for each one dollar
due is a reasonable estimate of such damages, does not constitute interest, and
is not a penalty.


2.7.    Letters of Credit. Subject to the terms and conditions of this Agreement
and upon (i) the execution by the Borrower and the Bank of a Master Letter of
Credit Agreement in form and substance acceptable to the Bank (together with all
amendments, modifications and restatements thereof, the “Master Letter of Credit
Agreement”), and (ii) the execution and delivery by the Borrower, and the
acceptance by the Bank, in its sole and absolute discretion, of a Letter of
Credit Application, the Bank agrees to issue for the account of the Borrower
from time to time up to, but not including, the Revolving Loan Maturity Date,
such Letters of Credit in the standard form of the Bank and otherwise in form
and substance acceptable to the Bank, provided that the Letter of Credit
Obligations may not at any time exceed the Letter of Credit Commitment and
provided further, that no Letter of Credit shall have an expiration date later
than the Letter of Credit Maturity Date. The amount of any payments made by the
Bank with respect to draws made by a beneficiary under a Letter of Credit for
which the Borrower has failed to reimburse the Bank upon the earlier of (i) the
Bank’s demand for repayment, or (ii) five (5) days from the date of such payment
to such beneficiary by the Bank, shall be deemed to have been converted to a
Revolving Loan as of the date such payment was made by the Bank to such
beneficiary. Upon the occurrence of an Event of a Default and at the option of
the Bank, all Letter of Credit Obligations shall be converted to Revolving
Loans, all without demand, presentment, protest or notice of any kind, all of
which are hereby waived by the Borrower. To the extent the provisions of the
Master Letter of Credit Agreement differ from, or are inconsistent with, the
terms of this Agreement, the provisions of this Agreement shall govern.


2.8.    Taxes.


(a)    All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of

19

--------------------------------------------------------------------------------




net income taxes) imposed on the Bank as a result of a present or former
connection between the Bank and the jurisdiction of the governmental authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(collectively, “Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Bank hereunder, the amounts so payable to the
Bank shall be increased to the extent necessary to yield to the Bank (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to the Bank with respect to any Non-Excluded
Taxes that are attributable to the Bank’s failure to comply with the
requirements of subsection 2.8(c).


(b)    The Borrower shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.


(c)    At the request of the Borrower and at the Borrower’s sole cost, the Bank
shall take reasonable steps to (i) contest its liability for any Non-Excluded
Taxes or Other Taxes that have not been paid, or (ii) seek a refund of any
Non-Excluded Taxes or Other Taxes that have been paid.


(d)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter, the Borrower shall send to the
Bank a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Bank the required receipts or other required documentary evidence or if any
governmental authority seeks to collect a Non-Excluded Tax or Other Tax directly
from the Bank for any other reason, the Borrower shall indemnify the Bank on an
after-tax basis for any incremental taxes, interest or penalties that may become
payable by the Bank.


(e)    The agreements in this Section shall survive the satisfaction and payment
of the Obligations and the termination of this Agreement.


2.9.    All Loans to Constitute Single Obligation. The Loans shall constitute
one general obligation of the Borrower, and shall be secured by Bank’s first
priority security interest in and Lien upon all of the Collateral and by all
other security interests, Liens, claims and encumbrances heretofore, now or at
any time or times hereafter granted by the Borrower, its Operating Subsidiaries
and/or any other Subsidiary to Bank.


Section 2.CONDITIONS OF BORROWING.



20

--------------------------------------------------------------------------------




Notwithstanding any other provision of this Agreement, as a condition precedent
to any obligations of the Bank under this Agreement to make the Loans, all of
the following shall have occurred, to the Lender's satisfaction:
    
3.1.    Solely with respect to the first disbursement of any of the Loans:


(a)    Loan Documents; Ancillary Documents. The Borrower shall have executed and
delivered to the Bank each of the following Loan Documents and ancillary
documents thereto, all of which must be satisfactory to the Bank and the Bank’s
counsel in form, substance and execution:


(i)    Loan Agreement. Two copies of this Agreement duly executed by the
Borrower.


(ii)    Revolving Note. The Revolving Note duly executed by the Borrower.


(iii)    Stock Pledge Agreement. A Stock Pledge Agreement executed by Borrower
and Camelot, whereby Borrower and Camelot, shall pledge to Bank One-Hundred
percent (100%) of the Capital Securities in each of the Operating Subsidiaries
each such entity owns.


(iv)    Stock Certificates. Certain Stock Certificates representing Borrower’s
Capital Securities in the Operating Subsidiaries, duly delivered to Bank.


(v)    Stock Powers Executed in Blank. Stock Powers, executed by Borrower in
blank, and delivered to Bank with the corresponding Stock Certificates.


(vi)    Master Letter of Credit Agreement. A Master Letter of Credit Agreement
prepared by and acceptable to the Bank, duly executed by the Borrower in favor
of the Bank.


(b)    Search Results; Lien Terminations. The Bank shall have received copies of
UCC search reports dated such a date as is reasonably acceptable to the Bank,
listing all effective financing statements which name the Borrower and the
Operating Subsidiaries, under their present names and any previous names, as
debtors, together with (i) copies of such financing statements, (ii) payoff
letters evidencing repayment in full of all existing Debt to be repaid with the
Loans, the termination of all agreements relating thereto and the release of all
Liens granted in connection therewith, with UCC or other appropriate termination
statements and documents effective to evidence the foregoing (other than
Permitted Liens), and (iii) such other UCC termination statements as the Bank
may reasonably request.


(c)    Organizational and Authorization Document. The Bank shall have received
copies of (i) the Articles of Incorporation and Bylaws of the Borrower and each
of the

21

--------------------------------------------------------------------------------




Operating Subsidiaries; (ii) resolutions of the board of directors and/or
governing body of the Borrower and each of the Operating Subsidiaries approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; (iii)
signature and incumbency certificates of the officers of the Borrower and each
of its Operating Subsidiaries, executing any of the Loan Documents, each of
which the Borrower hereby certifies to be true and complete, and in full force
and effect without modification, it being understood that the Bank may
conclusively rely on each such document and certificate until formally advised
by the Borrower of any changes therein; and (iv) good standing certificates in
the state of incorporation of the Borrower and each of its Operating
Subsidiaries and in each other state requested by the Bank.


(d)    Insurance. Upon request by the Bank, evidence satisfactory to the Bank of
the existence of insurance required to be maintained pursuant to Section 8.6.


3.2.    With respect to the disbursement of any of the Loans (including the
first disbursement thereof):


(a)    Borrowing Base Certificate. A Borrowing Base Certificate in the form
prepared by the Bank, certified as accurate by the Borrower and acceptable to
the Bank in its sole discretion, in form and substance as set forth on Exhibit A
attached hereto.


(b)    Event of Default. No Event of Default, or Unmatured Event of Default
shall have occurred and be continuing.


(c)    Material Adverse Effect. No event having a Material Adverse Effect upon
the Borrower shall have occurred.


(d)    Litigation. Except with respect to Insurance Claims, no litigation or
governmental proceeding shall have been instituted against the Borrower or any
of its officers or shareholders having a Material Adverse Effect upon the
Borrower.


(e)    Representations and Warranties. No representation or warranty of the
Borrower contained herein or in any Loan Document shall be untrue or incorrect
as of the date of any Loan as though made on such date, except to the extent
such representation or warranty expressly relates to an earlier date.


(f)    Additional Documents. The Bank's receipt of all such other certificates,
financial statements, schedules, resolutions, opinions of counsel, notes and
other documents which are provided for hereunder or which the Bank shall require
including (without limitation) the request for, and determination as to,
approval by the domiciliary insurance regulatory authority of any Operating
Subsidiary to pay any dividend under applicable insurance regulatory laws.


Section 3.NOTES EVIDENCING LOANS.

22

--------------------------------------------------------------------------------






4.1.    Revolving Note. The Revolving Loans and the Letter of Credit Obligations
shall be evidenced by the Revolving Note. At the time of the initial
disbursement of a Revolving Loan and at each time any additional Revolving Loan
shall be requested hereunder or a repayment made in whole or in part thereon, a
notation thereof shall be made on the books and records of the Bank. All amounts
recorded shall be, absent manifest error, conclusive and binding evidence of (i)
the principal amount of the Revolving Loans advanced hereunder and the amount of
all Letter of Credit Obligations, (ii) any accrued and unpaid interest owing on
the Revolving Loans, and (iii) all amounts repaid on the Revolving Loans or the
Letter of Credit Obligations. The failure to record any such amount or any error
in recording such amounts shall not, however, limit or otherwise affect the
obligations of the Borrower under the Revolving Note to repay the principal
amount of the Revolving Loans, together with all interest accruing thereon.


Section 4.MANNER OF BORROWING.


5.1.    Borrowing Procedures. Each Loan shall be made available to the Borrower
upon any written, verbal, electronic, telephonic or telecopy loan request which
the Bank in good faith believes to emanate from a properly authorized
representative of the Borrower, whether or not that is in fact the case. Each
such request shall be effective and irrevocable upon receipt by the Bank of the
loan request, which shall specify the date, amount and type of borrowing. A
request for a direct advance must be received by the Bank no later than 11:00
a.m. Chicago, Illinois time, on the day it is to be funded. The proceeds of each
direct advance shall be made available at the office of the Bank by credit to
the account of the Borrower or by other means requested by the Borrower and
acceptable to the Bank. The Borrower does hereby irrevocably confirm, ratify and
approve all such advances by the Bank and does hereby indemnify the Bank against
losses and expenses (including court costs, attorneys’ and paralegals’ fees and
expenses) and shall hold the Bank harmless with respect thereto.


5.2.    Letters of Credit. All Letters of Credit shall bear such application,
issuance, renewal, negotiation and other fees and charges, and bear such
interest as charged by the Bank or otherwise payable pursuant to the Master
Letter of Credit Agreement. In addition to the foregoing, each standby Letters
of Credit issued under and pursuant to this Agreement shall bear an annual
issuance fee equal to two percent (2.00%) of the face amount of such standby
Letter of Credit, payable by the Borrower prior to the issuance by the Bank of
such Letter of Credit and annually thereafter, until (i) such Letter of Credit
has expired or has been returned to the Bank, or (ii) the Bank has paid the
beneficiary thereunder the full face amount of such Letter of Credit.


5.3.    Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, the Borrower hereby authorizes and directs the Bank, at
the Bank’s option, to (a) debit the amount of the Obligations to any ordinary
deposit account of the Borrower, or (b) make a Revolving Loan hereunder to pay
the amount of the Obligations.


5.4.    Discretionary Disbursements. The Bank, in its sole and absolute
discretion, may immediately upon prior written notice to the Borrower, disburse
any or all proceeds of the Loans made or available to the Borrower pursuant to
this Agreement to pay any fees, costs, expenses or

23

--------------------------------------------------------------------------------




other amounts required to be paid by the Borrower hereunder and not so paid. All
monies so disbursed shall be a part of the Obligations, payable by the Borrower
on demand from the Bank.


Section 5.SECURITY FOR THE OBLIGATIONS.


6.1.    Security Interest for Obligations. As security for the payment and
performance of the Obligations, the Borrower does hereby pledge, assign,
transfer, deliver and grant to the Bank, for its own benefit and as agent for
its Affiliates, a continuing and unconditional first priority security interest
in and to any and all property of the Borrower, of any kind or description,
tangible or intangible, wheresoever located and whether now existing or
hereafter arising or acquired, including the following (all of which property,
along with the products and proceeds therefrom, are individually and
collectively referred to as the “Collateral”):


(a)    all property of, or for the account of, the Borrower now or hereafter
coming into the possession, control or custody of, or in transit to, the Bank or
any agent or bailee for the Bank or any parent, Affiliate or Subsidiary of the
Bank or any participant with the Bank in the Loans (whether for safekeeping,
deposit, collection, custody, pledge, transmission or otherwise), including all
earnings, dividends, interest, or other rights in connection therewith and the
products and proceeds therefrom, including the proceeds of insurance thereon;
and


(b)    the additional property of the Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of the
Borrower’s books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of the Borrower’s right,
title and interest in and to all computer software required to utilize, create,
maintain and process any such records or data on electronic media, identified
and set forth as follows:


(i)
All Accounts and all Goods whose sale, lease or other disposition by the
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, the Borrower, or rejected or refused by an Account
Debtor;



(ii)
All Inventory, including raw materials, work-in-process and finished goods;



(iii)
All Goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;



(iv)
All Software and computer programs;



(v)
All Securities, Investment Property, Financial Assets and Deposit Accounts;



(vi)
All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health-Care-Insurance


24

--------------------------------------------------------------------------------




Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims (described on Schedule 6.1(b)(vi) attached hereto) and General
Intangibles, including Payment Intangibles; and


(vii)
All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.



To the extent any of the capitalized terms used in this Section 6.1 are
undefined, such terms shall have meaning ascribed to them in the UCC.


(c)    Collateral shall not include Excluded Assets, notwithstanding anything to
the contrary contained herein.




6.2.    Other Collateral. In addition, the Obligations are also secured by the
Stock Pledge, this Agreement and all other collateral evidenced by the Loan
Documents.


6.3.    Possession and Transfer of Collateral. Unless an Event of Default exists
hereunder, the Borrower shall be entitled to possession or use of the
Collateral, Tangible Chattel Paper, Investment Property consisting of
certificated securities and other Collateral required to be delivered to the
Bank pursuant to this Section 6). The cancellation or surrender of any Note,
upon payment or otherwise, shall not affect the right of the Bank to retain the
Collateral for any other of the Obligations. The Borrower shall not sell, assign
(by operation of law or otherwise), license, lease or otherwise dispose of, or
grant any option with respect to any of the Collateral, except that the Borrower
may sell Inventory in the ordinary course of business.


6.4.    Financing Statements. The Borrower shall, at the Bank’s request, at any
time and from time to time, execute and deliver to the Bank such financing
statements, amendments and other documents and do such acts as the Bank deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in the Collateral in favor of the Bank, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens. The Borrower hereby irrevocably authorizes the Bank at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto without the signature of the Borrower that (a)
indicate the Collateral (i) is comprised of all assets of the Borrower or words
of similar effect, regardless of whether any particular asset comprising a part
of the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the jurisdiction wherein such financing statement or amendment is filed,
or (ii) as being of an equal or lesser scope or within greater detail as the
grant of the security interest set forth herein, and (b) contain any other
information required by Section 5 of Article 9 of the Uniform Commercial Code of
the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether the Borrower is an organization, the type of
organization and any Organizational Identification Number issued to the
Borrower, and (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted

25

--------------------------------------------------------------------------------




collateral or timber to be cut, a sufficient description of the real property to
which the Collateral relates. The Borrower hereby agrees that a photocopy or
other reproduction of this Agreement is sufficient for filing as a financing
statement and the Borrower authorizes the Bank to file this Agreement as a
financing statement in any jurisdiction. The Borrower agrees to furnish any such
information to the Bank promptly upon request. The Borrower further ratifies and
affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Bank in any jurisdiction prior to the date of
this Agreement. In addition, the Borrower shall make appropriate entries on its
books and records disclosing the Bank’s security interests in the Collateral.


6.5.    Intentionally Omitted.


6.6.    Preservation of the Collateral. The Bank may, but is not required, to
take such actions from time to time as the Bank deems appropriate to maintain or
protect the Collateral. The Bank shall have exercised reasonable care in the
custody and preservation of the Collateral if the Bank takes such action as the
Borrower shall reasonably request in writing which is not inconsistent with the
Bank’s status as a secured party, but the failure of the Bank to comply with any
such request shall not be deemed a failure to exercise reasonable care;
provided, however, the Bank’s responsibility for the safekeeping of the
Collateral shall (i) be deemed reasonable if such Collateral is accorded
treatment substantially equal to that which the Bank accords its own property,
and (ii) not extend to matters beyond the control of the Bank, including acts of
God, war, insurrection, riot or governmental actions. In addition, any failure
of the Bank to preserve or protect any rights with respect to the Collateral
against prior or third parties, or to do any act with respect to preservation of
the Collateral, not so requested by the Borrower, shall not be deemed a failure
to exercise reasonable care in the custody or preservation of the Collateral.
The Borrower shall have the sole responsibility for taking such action as may be
necessary, from time to time, to preserve all rights of the Borrower and the
Bank in the Collateral against prior or third parties. Without limiting the
generality of the foregoing, where Collateral consists in whole or in part of
securities, the Borrower represents to, and covenants with, the Bank that the
Borrower has made arrangements for keeping informed of changes or potential
changes affecting the securities (including rights to convert or subscribe,
payment of dividends, reorganization or other exchanges, tender offers and
voting rights), and the Borrower agrees that the Bank shall have no
responsibility or liability for informing the Borrower of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto. The Borrower further agrees to indemnify and hold
the Bank harmless against claims of any Persons not a party to this Agreement
arising out of disputes with respect to the Collateral.


6.7.    Other Actions as to any and all Collateral. The Borrower further agrees
to take any other action reasonably requested by the Bank to ensure the
attachment, perfection and first priority of, and the ability of the Bank to
enforce, the Bank’s security interest in any and all of the Collateral,
including (a) causing the Bank’s name to be noted as secured party on any
certificate of title for a titled good at the Bank's request if such notation is
a condition to attachment, perfection or priority of, or ability of the bank to
enforce, the Bank’s security interest in such Collateral, (b) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Bank to enforce, the Bank’s
security interest in such Collateral, (c) obtaining governmental and

26

--------------------------------------------------------------------------------




other third party consents and approvals, including any consent of any licensor,
lessor or other Person obligated on Collateral, (d) using commercially
reasonable efforts to obtain waivers from mortgagees and landlords in form and
substance reasonably satisfactory to the Bank, and (e) taking all actions
required by the UCC in effect from time to time or by other law, as applicable
in any relevant Uniform Commercial Code jurisdiction, or by other law as
applicable in any foreign jurisdiction. The Borrower further agrees to indemnify
and hold the Bank harmless against claims of any Persons not a party to this
Agreement concerning disputes arising over the Collateral.


6.8.    Collateral in the Possession of a Warehouseman or Bailee. If any of the
Collateral at any time is in the possession of a warehouseman or bailee, the
Borrower shall promptly notify the Bank thereof, and shall use commercially
reasonable efforts to obtain a Collateral Access Agreement. The Bank agrees with
the Borrower that the Bank shall not give any instructions to such warehouseman
or bailee pursuant to such Collateral Access Agreement unless an Event of
Default has occurred and is continuing, or would occur after taking into account
any action by the Borrower with respect to the warehouseman or bailee.


6.9.    Intentionally Omitted.


6.10.    Letter-of-Credit Rights. If the Borrower at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of the Borrower, the
Borrower shall promptly notify the Bank thereof and, at the request and option
of the Bank, the Borrower shall, pursuant to an agreement in form and substance
satisfactory to the Bank, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Bank of the proceeds of
any drawing under the letter of credit, or (ii) arrange for the Bank to become
the transferee beneficiary of the letter of credit, with the Bank agreeing, in
each case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Agreement.


6.11.    Commercial Tort Claims. If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall immediately notify the Bank
in writing signed by the Borrower of the details thereof and grant to the Bank
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, in each case in form and substance
satisfactory to the Bank, and shall execute any amendments hereto deemed
reasonably necessary by the Bank to perfect its security interest in such
Commercial Tort Claim.


6.12.    Electronic Chattel Paper and Transferable Records. If the Borrower at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, the Borrower shall promptly notify the Bank thereof and, at the
request of the Bank, shall take such action as the Bank may reasonably request
to vest in the Bank control under Section 9-105 of the UCC of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Bank agrees with the Borrower that the Bank will
arrange, pursuant to procedures satisfactory to the Bank and so long as such
procedures will not result in the Bank’s loss of control,

27

--------------------------------------------------------------------------------




for the Borrower to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control.


6.13.    After-Acquired Collateral. Upon the consummation of any Acquisition
Transaction, Borrower shall within three (3) Business Days execute and deliver
to Bank the documents necessary to grant Bank a first lien priority interest in
any After-Acquired Collateral (other than Excluded Assets).


6.14.    Excess Loans. Notwithstanding anything in this Agreement to the
contrary, Bank shall have the option, in its sole and absolute discretion, to
make available to Borrower Excess Loans, provided that Borrower has completed
the Excess Loan Prerequisites. Bank shall have ten (10) days from the time of
the completion of the Excess Loan Prerequisites to approve or deny Borrower’s
request for any Excess Loan.


Section 6.REPRESENTATIONS AND WARRANTIES.


To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank as of the date hereof and as of the
date of any Loan, each of which shall survive the execution and delivery of this
Agreement:


7.1.    Borrower Organization and Name. The Borrower is a corporation duly
organized, existing and in good standing under the laws of the State of
Delaware, with full and adequate power to carry on and conduct its business as
presently conducted and each of the Operating Subsidiaries are validly existing
and in good standing under the laws of the jurisdiction of its respective
organization. The Borrower and each of the Operating Subsidiaries are duly
licensed or qualified in all foreign jurisdictions wherein the nature of its
activities require such qualification or licensing, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to result in a Material Adverse Effect. The Borrower’s Organizational
Identification Number is 4843376. The exact legal name of the Borrower is as set
forth in the first paragraph of this Agreement, and the Borrower currently does
not conduct, nor has it during the last five (5) years conducted, business under
any other name or trade name.


7.2.    Authorization. The Borrower has full right, power and authority to enter
into this Agreement, to make the borrowings and execute and deliver the Loan
Documents as provided herein and to perform all of its duties and obligations
under this Agreement and the other Loan Documents. The execution and delivery of
this Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the Certificate of
Incorporation or bylaws of the Borrower. All necessary and appropriate action
has been taken on the part of the Borrower to authorize the execution and
delivery of this Agreement and the Loan Documents.


7.3.    Validity and Binding Effect. This Agreement and the other Loan Documents
are the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance

28

--------------------------------------------------------------------------------




with their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally and to general principles of equity.


7.4.    Consent; Absence of Breach. The execution, delivery and performance of
this Agreement, the other Loan Documents and any other documents or instruments
to be executed and delivered by the Borrower in connection with the Loans, and
the borrowings by the Borrower hereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect);
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
Certificate of Incorporation or bylaws of the Borrower or the organizational
documents any of the Operating Subsidiaries or other Subsidiaries, or (iii) any
material agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon the Borrower, any of its Operating
Subsidiaries or any of its other Subsidiaries or any of their respective
properties or assets; or (c) require, or result in, the creation or imposition
of any Lien on any asset of Borrower, any of its Operating Subsidiaries or any
of its other Subsidiaries, other than Liens in favor of the Bank created
pursuant to this Agreement.


7.5.    Ownership of Properties; Liens. The Borrower is the sole owner of all of
its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.


7.6.    Equity Ownership. All issued and outstanding Capital Securities of the
Borrower, each of its Operating Subsidiaries and each of their other
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than those that shall be in favor of the
Bank, and such securities were issued in compliance with all applicable state
and federal laws concerning the issuance of securities. As of the date hereof,
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of the Borrower, any of its Operating
Subsidiaries or any of its other Subsidiaries.


7.7.    Intellectual Property. The Borrower owns and possesses or has a license
or other right to use all Intellectual Property, as are necessary for the
conduct of the businesses of the Borrower, without any infringement upon rights
of others which could reasonably be expected to have a Material Adverse Effect
upon the Borrower, and no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property nor does the Borrower
know of any valid basis for any such claim.


7.8.    Financial Statements. All financial statements submitted to the Bank
have been prepared in accordance with sound accounting practices and GAAP on a
basis, except as otherwise noted therein and the financial statements submitted
to the Bank by the Operating Subsidiaries shall

29

--------------------------------------------------------------------------------




have been prepared pursuant to consistently applied principles of SAP,
consistent with the previous calendar year and present fairly the financial
condition of the Borrower and the results of the operations for the Borrower as
of such date and for the periods indicated. Since the date of the most recent
financial statement submitted by the Borrower to the Bank, there has been no
change in the financial condition or in the assets or liabilities of the
Borrower which could reasonably be expected to have a Material Adverse Effect on
the Borrower.


7.9.    Litigation and Contingent Liabilities. There is no litigation,
arbitration proceeding, demand, charge, claim, petition or governmental
investigation or proceeding pending, threatened, against the Borrower, its
Operating Subsidiaries or any of its other Subsidiaries, which, if adversely
determined, which could reasonably be expected to have a Material Adverse Effect
upon the Borrower, except (i) with respect to Insurance Claims and (ii) as set
forth in Schedule 7.9 attached hereto. Other than any liability incident to such
litigation or proceedings, the Borrower has no material guarantee obligations,
contingent liabilities, liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not fully-reflected or fully reserved for in the most
recent audited financial statements delivered pursuant to subsection 8.8(a) or
fully-reflected or fully reserved for in the most recent quarterly financial
statements delivered pursuant to subsection 8.8(b) and not permitted by Section
9.1.


7.10.    Event of Default. No Event of Default or Unmatured Event of Default
exists or would result from the incurrence by the Borrower of any of the
Obligations hereunder or under any other Loan Document, and, on the date hereof,
the Borrower is not in material default (without regard to grace or cure
periods) under any other material contract or agreement to which it is a party.


7.11.    Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) would have a
Material Adverse Effect upon the Borrower, or (b) would constitute an Event of
Default or an Unmatured Event of Default.


7.12.    Environmental Laws and Hazardous Substances. The Borrower has not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Substances, on or off any of the premises of the
Borrower (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder. The Borrower will comply in all material respects with
all Environmental Laws and will obtain all licenses, permits certificates,
approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of the Borrower’s knowledge, threatened, and the Borrower shall
immediately notify the Bank upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
non-compliance with, or violation of, the requirements of any Environmental Law
by the Borrower or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material or any
other environmental, health or safety matter, which

30

--------------------------------------------------------------------------------




affects the Borrower or its business, operations or assets or any properties at
which the Borrower has transported, stored or disposed of any Hazardous
Substances. The Borrower has no material liability, contingent or otherwise, in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Substances or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material. The
Borrower further agrees to allow the Bank or its agent access to the properties
of the Borrower and its Subsidiaries to confirm compliance with all
Environmental Laws, and the Borrower shall, following determination by the Bank
that there is non-compliance, or any condition which requires any action by or
on behalf of the Borrower in order to avoid any non-compliance, with any
Environmental Law, at the Borrower’s sole expense, cause an independent
environmental engineer acceptable to the Bank to conduct such tests of the
relevant site as are appropriate, and prepare and deliver a report setting forth
the result of such tests, a proposed plan for remediation and an estimate of the
costs thereof.


7.13.    Solvency, etc. As of the date hereof, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each Loan
hereunder and the use of the proceeds thereof, (a) the fair value of the
Borrower’s assets is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated as required under the Section 548 of the Bankruptcy
Code, (b) the present fair saleable value of the Borrower’s assets is not less
than the amount that will be required to pay the probable liability on its debts
as they become absolute and matured, (c) the Borrower is able to realize upon
its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) the Borrower does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and (e) the Borrower is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute unreasonably small capital.


7.14.    ERISA Obligations. All Employee Plans of the Borrower meet the minimum
funding standards of Section 302 of ERISA and 412 of the Internal Revenue Code
where applicable, and each such Employee Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified. No withdrawal liability has been incurred under any such Employee
Plans and no “Reportable Event” or “Prohibited Transaction” (as such terms are
defined in ERISA), has occurred with respect to any such Employee Plans, unless
approved by the appropriate governmental agencies. The Borrower has promptly
paid and discharged all obligations and liabilities arising under the Employee
Retirement Income Security Act of 1974 (“ERISA”) of a character which if unpaid
or unperformed might result in the imposition of a Lien against any of its
properties or assets.


7.15.    Labor Relations. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against the Borrower or threatened, (ii) hours worked by and payment
made to employees of the Borrower have not been in violation of the Fair Labor
Standards Act or any other applicable law, and (ii) no unfair labor practice
complaint is pending against the Borrower or threatened before any governmental
authority.



31

--------------------------------------------------------------------------------




7.16.    Security Interest. This Agreement creates a valid security interest in
favor of the Bank in the Collateral and, when properly perfected by filing the
appropriate financing statements in the appropriate jurisdictions, or by
possession or Control of such Collateral by the Bank or delivery of such
Collateral to the Bank, shall constitute a valid, perfected, first-priority
security interest in such Collateral.


7.17.    Lending Relationship. The relationship hereby created between the
Borrower and the Bank is and has been conducted on an open and arm’s length
basis in which no fiduciary relationship exists, and the Borrower has not relied
and is not relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans. The Bank represents that it will
receive any Note payable to its order as evidence of a bank loan.


7.18.    Business Loans. The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Borrower or any property
securing the Loans.


7.19.    Taxes. The Borrower has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, governmental
charges and assessments due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books, are insured against or bonded over to
the satisfaction of the Bank and the contesting of such payment does not create
a Lien on the Collateral which is not a Permitted Lien. Except as set forth on
Schedule 7.19, on the date hereof, there is no controversy or objection pending
or threatened in respect of any tax returns of the Borrower. The Borrower has
made adequate reserves on its books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable.


7.20.    Compliance with Regulation U. No portion of the proceeds of the Loans
shall be used by the Borrower, or any Affiliate of the Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System or any successor thereto.


7.21.    Governmental Regulation. The Borrower and its Subsidiaries are not, or
after giving effect to any loan, will not be, subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act, the ICC
Termination Act of 1995 or the Investment Company Act of 1940 or to any federal
or state statute or regulation limiting its ability to incur indebtedness for
borrowed money. Each Operating Subsidiary is licensed in good standing in each
jurisdiction in which it does business and is not the subject of any insurer
delinquency proceeding, including (without limitation) liquidation,
rehabilitation, conservation, or supervision. No Operating Subsidiary is subject
to any requirement to comply with any company action plan or regulatory action
plan under the risk based capital provisions of applicable insurance regulatory
laws.



32

--------------------------------------------------------------------------------




7.22.    Bank Accounts. Borrower's primary Deposit Accounts and operating bank
accounts of the Borrower and its Subsidiaries are located, or within one hundred
twenty (120) days of the date hereof will be located, at the Bank, except those
listed on Schedule 7.22 attached hereto.


7.23.    Place of Business. The principal place of business and books and
records of the Borrower is set forth in the preamble to this Agreement, and the
location of all Collateral, if other than at such principal place of business,
is as set forth on Schedule 7.23 attached hereto and made a part hereof, and the
Borrower shall promptly notify the Bank of any change in such locations. The
Borrower will not remove or permit the Collateral to be removed from such
locations without the prior written consent of the Bank.


7.24.    Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrower to the Bank for purposes of, or in connection with, this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the Bank
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Bank that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).


7.25.    Intentionally Omitted.


7.26.    Intentionally Omitted.


Section 7.AFFIRMATIVE COVENANTS.


8.1.    Compliance with Bank Regulatory Requirements; Increased Costs. If the
Bank shall reasonably determine that any Regulatory Change, or compliance by the
Bank or any Person controlling the Bank with any request or directive (whether
or not having the force of law) of any governmental authority, central bank or
comparable agency has or would have the effect of reducing the rate of return on
the Bank’s or such controlling Person’s capital as a consequence of the Bank’s
obligations hereunder or under any Letter of Credit to a level below that which
the Bank or such controlling Person could have achieved but for such Regulatory
Change or compliance (taking into consideration the Bank’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by the
Bank or such controlling Person to be material or would otherwise reduce the
amount of any sum received or receivable by the Bank under this Agreement or
under any Note with respect thereto, then from time to time, upon demand by the
Bank (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail),
the Borrower shall pay directly to the Bank or such controlling Person such
additional amount as will compensate the Bank for such increased cost or such
reduction, so

33

--------------------------------------------------------------------------------




long as such amounts have accrued on or after the day which is one hundred
eighty days (180) days prior to the date on which the Bank first made demand
therefor.


8.2.    Existence. The Borrower and each Subsidiary shall at all times (a)
preserve and maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which the Borrower is presently conducting.


8.3.    Compliance With Laws. The Borrower shall use the proceeds of the Loans
for working capital and other general corporate or business purposes not in
contravention of any requirements of law and not in violation of this Agreement,
and shall comply, and cause each Subsidiary to comply, in all respects,
including the conduct of its business and operations and the use of its
properties and assets, with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect. In addition, and
without limiting the foregoing sentence, the Borrower shall (a) ensure, and
cause each Subsidiary to ensure, that no person who owns a controlling interest
in or otherwise controls the Borrower or any Subsidiary is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.


8.4.    Payment of Taxes and Liabilities. The Borrower shall pay, and cause each
Subsidiary to pay, and discharge, prior to delinquency and before penalties
accrue thereon, all property and other taxes, and all governmental charges or
levies against it or any of the Collateral, as well as claims of any kind which,
if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require the Borrower or any Subsidiary to pay any such tax
or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any of the Collateral, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim.


8.5.    Maintain Property. The Borrower shall at all times maintain, preserve
and keep its plant, properties and equipment, including any Collateral, in good
repair, working order and condition, normal wear and tear excepted, and shall
from time to time make all needful and proper repairs, renewals, replacements,
and additions thereto so that at all times the efficiency thereof shall be fully
preserved and maintained. The Borrower shall permit the Bank to examine and
inspect such plant, properties and equipment, including any Collateral, at all
reasonable times.



34

--------------------------------------------------------------------------------




8.6.    Maintain Insurance. The Borrower shall at all times maintain, and cause
each Subsidiary to maintain, with insurance companies reasonably acceptable to
the Bank, such insurance coverage as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent and against such hazards and liabilities, including (without
limitation) employers’, public and professional liability risks, as is
customarily maintained by companies similarly situated, and shall have insured
amounts no less than, and deductibles no higher than, are reasonably acceptable
to the Bank. Solely with respect to any Acquisition Transaction that produces
insurable After-Acquired Collateral, the Borrower shall (a) cause each issuer of
an insurance policy thereof to provide the Bank with an endorsement (i) showing
the Bank as lender’s loss payee with respect to each policy of property or
casualty insurance and (ii) providing that ten (10) days' notice will be given
to the Bank prior to any cancellation of, material reduction or change in
coverage provided by or other material modification to such policy, and (b)
execute and deliver to the Bank a collateral assignment, in form and substance
satisfactory to the Bank, of each business interruption insurance policy
maintained by the Borrower.


In the event the Borrower either fails to provide the Bank with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Bank, without waiving
or releasing any obligation or default by the Borrower hereunder, may at any
time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Bank deems advisable. This insurance coverage (a)
may, but need not, protect the Borrower’s interests in such property, including
the Collateral, and (b) may not pay any claim made by, or against, the Borrower
in connection with such property, including the Collateral. The Borrower may
later cancel any such insurance purchased by the Bank, but only after providing
the Bank with evidence that the Borrower has obtained the insurance coverage
required by this Section. If the Bank purchases insurance for the Collateral,
the Borrower will be responsible for the costs of that insurance, including
interest and any other charges that may be imposed with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the principal amount of
the Loans owing hereunder. The costs of the insurance may be more than the cost
of the insurance the Borrower may be able to obtain on its own.


8.7.    ERISA Liabilities; Employee Plans. The Borrower shall (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Borrower; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Bank immediately upon
receipt by the Borrower of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Bank of the occurrence of any “Reportable Event” or “Prohibited Transaction”
(as such terms are defined in ERISA), with respect to any such Employee Plans;
and (vi) amend any Employee Plan that is intended to be qualified within the

35

--------------------------------------------------------------------------------




meaning of Section 401 of the Internal Revenue Code of 1986 to the extent
necessary to keep the Employee Plan qualified, and to cause the Employee Plan to
be administered and operated in a manner that does not cause the Employee Plan
to lose its qualified status.


8.8.    Financial Statements. The Borrower shall, and shall cause its Operating
Subsidiaries to, at all times maintain a standard and modern system of
accounting, on the accrual basis of accounting and in all respects in accordance
with GAAP or, as applicable to American Country, American Service and Gateway,
SAP, and shall furnish to the Bank or its authorized representatives such
information regarding the business affairs, operations and financial condition
of the Borrower and its Operating Subsidiaries, including:


(a)    promptly when available, and in any event, within one hundred twenty
(120) days after the close of each calendar year (beginning with the calendar
year ending on December 31, 2014), a copy of the annual internally prepared and
reviewed Statutory Financial Statements of the Borrower and its Operating
Subsidiaries, including balance sheet, statement of income and retained
earnings, statement of cash flows for the calendar year then ended and such
other information (including nonfinancial information) as the Bank may request,
in reasonable detail, prepared and certified;


(b)    promptly when available, and in any event, within forty five (45) days
following the end of each calendar quarter (beginning with the calendar quarter
ending on March 31, 2014), a copy of the internally prepared and reviewed
Statutory Financial Statements of the Borrower and its Operating Subsidiaries
regarding such calendar quarter, including balance sheet, statement of income
and retained earnings, statement of cash flows for the calendar quarter then
ended and such other information (including nonfinancial information) as the
Bank may request, in reasonable detail, prepared and certified as true and
correct by the Borrower’s treasurer or chief financial officer;


(c)    so long as the Capital Securities of Atlas continue to be publicly traded
on a stock exchange regulated by the SEC (defined below), promptly when
available, and in any event, within one hundred twenty (120) days after the
close of each calendar year (beginning with the calendar year ending on December
31, 2014), a copy of the annual audited financial statements of Atlas including,
without limitation, the Form 10-K (filed with the U.S. Securities and Exchange
Commission (the “SEC”)), the balance sheet, statement of income and retained
earnings, statement of cash flows for the calendar year then ended and such
other information (including nonfinancial information) as the Bank may request,
in reasonable detail, prepared and certified by Atlas’s treasurer or chief
financial officer; and


(d)    so long as the Capital Securities of Atlas continue to be publicly traded
on a stock exchange regulated by the SEC. promptly when available, and in any
event, within forty five (45) days following the end of each calendar quarter
(beginning with the calendar quarter ending on March 31, 2014), a copy of the
internally prepared and reviewed financial statements of Atlas regarding such
calendar quarter, including, without limitation, the Form 10-Q (filed with the
SEC), the balance sheet, statement of income and retained earnings, statement of
cash flows for the calendar quarter then ended and such other information

36

--------------------------------------------------------------------------------




(including nonfinancial information) as the Bank may request, in reasonable
detail, prepared and certified as true and correct by Atlas’s treasurer or chief
financial officer.


No change with respect to such accounting principles shall be made by the
Borrower or any of the Operating Subsidiaries without giving prior notification
to the Bank. The Borrower represents and warrants to the Bank that the financial
statements delivered to the Bank at or prior to the execution and delivery of
this Agreement and to be delivered at all times thereafter accurately reflect
and will accurately reflect the financial condition of the Borrower and its
Subsidiaries. The Bank shall have the right at all times during business hours
to inspect the books and records of the Borrower and make extracts therefrom.


8.9.    Merger of Camelot. The Borrower shall provide prior written notice to
the Bank of any contemplated written agreement and plan of merger (the “Camelot
Merger”) pursuant to which Borrower intends to enter into a transaction whereby
Camelot shall merge with and into Borrower and/or Gateway and Borrower or
Gateway, shall be the surviving corporation. Pursuant to the consummation of the
Camelot Merger, Camelot shall cease to exist and Gateway shall become a
Wholly-Owned Subsidiary of Borrower. In connection with the Camelot Merger, the
Borrower shall take such action and shall cause any applicable Operating
Subsidiary to execute and deliver any agreements, certificates or other
documents and to take any other action required by the Bank in its discretion to
ensure that the Bank maintains its senior lien on the Pledged Stock of Gateway.


8.10.    Supplemental Financial Statements. The Borrower shall within three (3)
Business Days upon receipt thereof, provide to the Bank (i) copies of interim
and supplemental reports if any, submitted to the Borrower by independent
accountants in connection with any interim audit or review of the books of the
Borrower, its Operating Subsidiaries or any other Subsidiaries, including
(without limitation) any report by an independent auditor on the financial
condition and the internal financial controls of any Operating Subsidiary
required to be filed with any insurance regulatory authority under applicable
insurance regulatory laws, (ii) any opinion by a qualified actuary of the loss
and loss expense reserves of each Operating Subsidiary required to be filed with
any insurance regulatory authority under applicable insurance regulatory laws,
subject to the Bank's execution of any release as may be required by auditor,
(iii) any calculation of risk based capital of any Operating Subsidiary required
to be filed with any insurance regulatory authority under applicable insurance
regulatory laws, and (iv) any risk solvency assessment required to be filed by
an Operating Subsidiary and any enterprise risk report required to be filed by
Borrower under applicable insurance regulatory laws.


8.11.    Borrowing Base Certificate. The Borrower shall, (a) within forty five
(45) days following the end of each calendar quarter, and (b) at any time the
Borrower shall request a Loan hereunder, deliver to the Bank a Borrowing Base
Certificate dated as of the last Business Day of such month, certified as true
and correct by an authorized representative of the Borrower and acceptable to
the Bank in its sole and absolute discretion, provided, however, at any time an
Event of Default exists, the Bank may require the Borrower to deliver Borrowing
Base Certificates more frequently.


8.12.    Intentionally Omitted.

37

--------------------------------------------------------------------------------






8.13.    Intentionally Omitted.


8.14.    Covenant Compliance Certificate. The Borrower shall, contemporaneously
with the furnishing of the financial statements pursuant to Section 8.8(b),
deliver to the Bank a duly completed compliance certificate (a “Compliance
Certificate”), dated the date of such financial statements and certified as true
and correct by an appropriate officer of the Borrower, containing a computation
of each of the financial covenants set forth in Section 10 and stating that the
Borrower has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such Event of
Default or Unmatured Event of Default describing it and the steps, if any, being
taken to cure it. The Covenant Compliance Certificate shall be in form and
substance as set forth on Exhibit B attached hereto.


8.15.    Field Audits. The Borrower shall permit the Bank to inspect the
tangible assets and/or other business operations of the Borrower and each
Operating Subsidiary, to perform appraisals of all or any part of the Collateral
of the Borrower and each Subsidiary, and to inspect, audit, check and make
copies of, and extracts from, the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating any
Collateral no more than twice in any calendar year except no such limitation
shall apply after an Event of Default has occurred and is continuing, the
results of which must be satisfactory to the Bank in the Bank’s sole and
absolute discretion. All such inspections or audits by the Bank shall be at the
Borrower’s sole expense and in compliance with all applicable laws.


8.16.    Other Reports. The Borrower shall, within such period of time as the
Bank may specify, deliver to the Bank such other schedules and reports as the
Bank may require.


8.17.    Collateral Records. The Borrower shall keep full and accurate books and
records relating to the Collateral and shall mark such books and records to
indicate the Bank’s Lien in the Collateral.


8.18.    Intellectual Property. The Borrower shall maintain, preserve and renew
all Intellectual Property necessary for the conduct of its business as and where
the same is currently located as heretofore or as hereafter conducted by it.


8.19.    Notice of Proceedings. The Borrower, promptly upon becoming aware,
shall give written notice to the Bank of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Bank which has been instituted or, to the knowledge of the
Borrower, is threatened against the Borrower or any of its Subsidiaries or to
which any of their respective properties is subject which might reasonably be
expected to have a Material Adverse Effect.


8.20.    Notice of Event of Default or Material Adverse Effect. The Borrower
shall, immediately after the Borrower's knowledge thereof, give notice to the
Bank in writing of the occurrence of any Event of Default or any Unmatured Event
of Default, or the occurrence of any condition or event having a Material
Adverse Effect.

38

--------------------------------------------------------------------------------






8.21.    Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Borrower or any of its Subsidiaries, the
Borrower shall, or shall cause the applicable Subsidiary to, cause the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, the Borrower shall, and shall cause
each Subsidiary to, comply with any Federal or state judicial or administrative
order requiring the performance at any real property of the Borrower or any
Subsidiary of activities in response to the release or threatened release of a
Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Borrower shall, and shall cause
its Subsidiaries to, dispose of such Hazardous Substances, or of any other
wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.


8.22.    Further Assurances. The Borrower shall take, and cause the Operating
Subsidiaries and each other Subsidiary to take, such actions as are necessary or
as the Bank may reasonably request from time to time to ensure that the
Obligations under the Loan Documents are secured by substantially all of the
assets of the Borrower, including the Pledged Stock of the Operating
Subsidiaries, in each case as the Bank may determine, including (a) the
execution and delivery of security agreements, pledge agreements, mortgages,
deeds of trust, financing statements and other documents, and the filing or
recording of any of the foregoing, and (b) the delivery of certificated
securities and other collateral with respect to which perfection is obtained by
possession.


8.23.    Banking Relationship. The Borrower covenants and agrees, at all times
during the term of this Agreement, to utilize the Bank as its primary bank of
account and depository for all financial services, including without limitation,
all receipts, disbursements, cash management, treasury management, custody
services, multi-card and related ancillary services.


8.24.    Non-Utilization Fee. The Borrower agrees to pay to the Bank a
non-utilization fee equal to One-Quarter of One percent (0.25%) per annum of the
total of (a) the Revolving Loan Commitment, minus (b) the sum of (i) the daily
average of the aggregate principal amount of the Revolving Loans outstanding,
plus (ii) the daily average of the aggregate amount of the Letters of Credit
Obligations, which non-utilization fee shall be (A) calculated on the basis of a
year consisting of 360 days, (B) paid for the actual number of days elapsed and
(C) payable monthly in arrears on the last day of each Interest Period,
commencing on June 1, 2014 and continuing throughout the Revolving Loan Maturity
Date or earlier acceleration or termination of the Obligations.


Section 8.NEGATIVE COVENANTS.


9.1.    Debt. The Borrower shall not, and shall not cause any Operating
Subsidiaries or any other Subsidiary to (as applicable), either directly or
indirectly, create, assume, incur or have outstanding any Debt (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other Person, except:



39

--------------------------------------------------------------------------------




(a)    the Obligations under this Agreement and the other Loan Documents;


(b)    obligations of the Borrower for accounts payable, other than for money
borrowed, incurred in the ordinary course of business;


(c)    Debt of the Borrower to any Operating Subsidiary, or Debt of any
Operating Subsidiary to the Borrower; provided that such Debt shall be evidenced
by a note in form and substance reasonably satisfactory to the Bank, and the
obligations under such note shall be subordinated to the Obligations in all
respects;


(d)    Hedging Obligations incurred in favor of the Bank or an Affiliate thereof
for bona fide hedging purposes and not for speculation;


(e)    claims and liabilities of the Borrower or any of its Subsidiaries under
pooling arrangements approved by insurance regulations; or


(f)    Debt described on Schedule 9.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased.


9.2.    Encumbrances.
  
(a)    The Borrower shall not, either directly or indirectly, create, assume,
incur or suffer or permit to exist any Lien or charge of any kind or character
upon any asset of the Borrower, whether owned at the date hereof or hereafter
acquired, except for Permitted Liens; and


(b)    None of the Operating Subsidiaries shall, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien, pledge or charge of
any kind or character upon any asset of any such Operating Subsidiary, whether
owned at the date hereof or hereafter acquired, except for Permitted Liens.


9.3.    Investments. The Borrower shall not, either directly or indirectly, make
or have outstanding any Investment, except:


(a)    contributions by the Borrower to the capital of any Operating Subsidiary
or any other Subsidiary, so long as such Capital Securities of such Subsidiary
owned by the Borrower shall be pledged to the Bank, or by any Subsidiary to the
capital of any other domestic Wholly-Owned Subsidiary;


(b)    Investments constituting Debt permitted by Section 9.1;


(c)    Contingent Liabilities constituting Debt permitted by Section 9.1 or
Liens permitted by Section 9.2;


(d)    Cash Equivalent Investments;

40

--------------------------------------------------------------------------------






(e)    bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits, which are maintained with any bank other
than the Bank shall not at any time exceed $250,000;


(f)    Investments consisting of loans or other credit facilities extended to
policyholders in the ordinary course of business to finance insurance premiums;


(g)    Investments by the Borrower or any of the Operating Subsidiaries in the
normal course of business as allowed by the NAIC and other insurance
regulations;


(h)    Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors; or


(i)    Investments listed on Schedule 9.3 as of the Closing Date.


provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.


9.4.    Transfer; Merger; Sales. The Borrower shall not, and not permit any of
the Operating Subsidiaries or any other Subsidiary to, whether in one
transaction or a series of related transactions, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, except for (i) any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Operating Subsidiary into the Borrower or into any other Operating Subsidiary,
and (ii) any such purchase or other acquisition or transfer by the Borrower or
any Operating Subsidiary of the assets or equity interests of any Operating
Subsidiary pursuant to a pooling agreement or otherwise; (b) sell, transfer,
convey or lease all or any substantial part of its assets or Capital Securities
(including the sale of Capital Securities of any Subsidiary); or (c) sell or
assign, with or without recourse, any receivables. Notwithstanding anything to
the contrary herein, and to the extent the Borrower or any Operating Subsidiary
forms a Wholly-Owned Subsidiary, such Wholly-Owned Subsidiary shall not be
permitted to acquire, purchase or otherwise receive the assets of the Borrower
or any Operating Subsidiary pursuant to any existing pooling agreements or
similar arrangements under which the Borrower or any Operating Subsidiary is a
party thereto, except that, (i) provided Bank is given no less than three (3)
days' notice after any filing of any application for approval of any such
transaction and (ii) subject to the regulatory approval of applicable state
insurance regulatory authorities, future premiums, expenses and losses of such
new Wholly-Owned Subsidiary shall be shared among the existing pooling
agreements or similar arrangements.



41

--------------------------------------------------------------------------------




9.5.    Issuance of Capital Securities. The Borrower shall not, and shall not
permit any of the Operating Subsidiaries or other Subsidiaries to, issue any
Capital Securities other than (a) any issuance of shares of the Borrower’s
common Capital Securities pursuant to any employee or director option program,
benefit plan or compensation program, or (b) any issuance of Capital Securities
by a Subsidiary to the Borrower or another Subsidiary in accordance with Section
9.6. For the avoidance of doubt, the Borrower may issue Capital Securities to
Atlas in exchange for cash contributions to Borrower, so long as such exchange
will not result in a Change of Control.


9.6.    Distributions. At any time where there are Revolving Loans, the Borrower
shall not, and shall not permit any Subsidiary to, (a) make any distribution or
dividend (other than stock dividends), whether in cash or otherwise, to Atlas or
any other equity-holder, (b) purchase or redeem any of its equity interests or
any warrants, options or other rights in respect thereof, (c) pay any management
fees or similar fees to Atlas or any of other equity-holder or any Affiliate
thereof, (d) pay or prepay interest on, principal of, premium, if any,
redemption, conversion, exchange, purchase, retirement, defeasance or sinking
fund, or (e) set aside funds for any of the foregoing. In addition to the
preceding sentence, the Bank shall not be required to make, and the Borrower
shall use commercially reasonable efforts not to request, any Revolving Loans
within one hundred eighty (180) days subsequent to any distribution made in
accordance with this Section 9.6, except that if during this one hundred eighty
(180) day period the Borrower makes request for a Revolving Loan, such request
shall be considered by the Bank and the Bank’s approval would not be
unreasonably withheld. Notwithstanding the foregoing, any Subsidiary may pay
dividends or make other distributions to the Borrower or to a domestic
Wholly-Owned Subsidiary.


9.7.    Transactions with Affiliates. Except as disclosed on Schedule 9.7
hereto, the Borrower shall not, directly or indirectly, enter into or permit to
exist any transaction with any of its Affiliates or with any director, officer
or employee of the Borrower other than transactions in the ordinary course of,
and pursuant to the reasonable requirements of, the business of the Borrower and
upon fair and reasonable terms which are fully disclosed to the Bank and are no
less favorable to the Borrower than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate of the Borrower.


9.8.    Unconditional Purchase Obligations. The Borrower shall not, and shall
not permit any Subsidiary to, enter into or be a party to any contract for the
purchase of materials, supplies or other property or services if such contract
requires that payment be made by it regardless of whether delivery is ever made
of such materials, supplies or other property or services.


9.9.    Cancellation of Debt. The Borrower shall not, and not permit any of the
Operating Subsidiaries or any other Subsidiary to, cancel any claim or debt
owing to it, except for reasonable consideration or in the ordinary course of
business.


9.10.    Inconsistent Agreements. The Borrower shall not, and shall not permit
any of the Operating Subsidiaries or any other Subsidiary to, enter into any
agreement containing any provision which would (a) be violated or breached by
any borrowing by the Borrower hereunder or by the performance by the Borrower or
any Subsidiary of any of its Obligations hereunder or under any other Loan
Document, (b) prohibit the Borrower from granting to the Bank a Lien on any of
its

42

--------------------------------------------------------------------------------




assets, or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Borrower or any other Subsidiary, or pay any Debt owed to
the Borrower or any other Subsidiary, (ii) make loans or advances to the
Borrower or any other Subsidiary, or (iii) transfer any of its assets or
properties to the Borrower or any other Subsidiary, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases and
other secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt, and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.


9.11.    Use of Proceeds. Neither the Borrower nor any of its Subsidiaries or
Affiliates shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by Bank
or any Affiliate of the Bank.


9.12.    Bank Accounts. The Borrower shall not establish any new Deposit
Accounts or other bank accounts, other than Deposit Accounts or other bank
accounts established at or with the Bank without the prior written consent of
the Bank.


9.13.    Business Activities; Change of Legal Status and Organizational
Documents. The Borrower shall not, and shall not permit any of the Operating
Subsidiaries or any other Subsidiary to, (a) engage in any line of business
other than the businesses engaged in on the date hereof and businesses
reasonably related thereto, (b) change its name, its Organizational
Identification Number, if it has one, its type of organization, its jurisdiction
of organization or other legal structure, or (b) permit its charter, bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the Bank.


Section 9.FINANCIAL COVENANTS.


10.1.    Statutory Net Worth. As of the end of each of their calendar quarters
(commencing with the calendar quarter ending March 31, 2014), the Operating
Subsidiaries shall maintain a combined Statutory Net Worth in an amount not less
than Fifty Million and 00/100 Dollars ($50,000,000.00).


10.2.    Statutory Net Income. As of the end of each of their calendar quarters
(commencing with the calendar quarter ending March 31, 2014) and measured on a
trailing twelve month basis, the Operating Subsidiaries shall maintain a
combined Statutory Net Income in an amount not less than One and 00/100 Dollars
($1.00).


Section 10.EVENTS OF DEFAULT.


The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).



43

--------------------------------------------------------------------------------




11.1.    Nonpayment of Obligations. Any amount due and owing on any Note or any
of the Obligations, whether by its terms or as otherwise provided herein, is not
paid when due.


11.2.    Misrepresentation. Any oral or written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents or any other agreement with the Bank shall be false when made or at
any time thereafter, or if any financial data or any other information now or
hereafter furnished to the Bank by or on behalf of any Obligor shall prove to be
false, inaccurate or misleading in any material respect.


11.3.    Nonperformance. Any failure to perform or default in the performance of
any covenant, condition or agreement contained in this Agreement, or in the
other Loan Documents or any other agreement with the Bank and such failure to
perform or default shall remain uncured for a period of thirty (30) days;
provided, however, that the thirty (30) cure period granted by this Section 11.3
shall not be applicable to Section 11.1 hereof.


11.4.    Default under Loan Documents. A default beyond any applicable cure or
grace period under any of the other Loan Documents, all of which covenants,
conditions and agreements contained therein are hereby incorporated in this
Agreement by express reference, shall be and constitute an Event of Default
under this Agreement and any other of the Obligations.


11.5.    Default under Other Debt. Any default by any Obligor in the payment of
any Debt with a principal amount in excess of $250,000 for any other obligation
beyond any period of grace provided with respect thereto or in the performance
of any other term, condition or covenant contained in any agreement (including
any capital or operating lease or any agreement in connection with the deferred
purchase price of property) under which any such obligation is created, the
effect of which default is to cause or permit the holder of such obligation (or
the other party to such other agreement) to cause such obligation to become due
prior to its stated maturity or terminate such other agreement.


11.6.    Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Obligor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Obligor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Obligor or for a substantial
part of the property of any thereof; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Obligor; or any Obligor takes any action to authorize, or in furtherance of, any
of the foregoing and shall not be dismissed or vacated within sixty (60) days.


11.7.    Judgments. The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor
which is not fully covered by insurance or reinsurance, in each case, for a
monetary obligation in excess of $250,000.


11.8.    Change in Control. The occurrence of any Change in Control.

44

--------------------------------------------------------------------------------






11.9.    Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, or the loss, theft, destruction, seizure or forfeiture,
or the occurrence of any deterioration or impairment of any of the Collateral or
any of the collateral under any security agreement securing any of the
Obligations, or any decline or depreciation in the value or market price thereof
(whether actual or reasonably anticipated), which causes the Collateral, in the
sole opinion of the Bank acting in good faith, to become unsatisfactory as to
value or character, or which causes the Bank to reasonably believe that it is
insecure and that the likelihood for repayment of the Obligations is or will
soon be impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Borrower to do any act deemed necessary by the Bank to preserve
and maintain the value and collectability of the Collateral.


11.10.    Material Adverse Effect. The occurrence of any development, condition
or event which has a Material Adverse Effect on the Borrower.


11.11.    Intentionally Omitted.


Section 11.REMEDIES.


Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Bank may, at its option upon the occurrence of an Event of
Default, declare its commitments to the Borrower to be terminated and all
Obligations to be immediately due and payable, provided, however, that upon the
occurrence of an Event of Default under Section 11.7, all commitments of the
Bank to the Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of the Bank. The Borrower hereby waives any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Bank’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of any Collateral, notwithstanding anything contained herein or
in the Loan Documents to the contrary. In addition to the foregoing, upon the
occurrence and during the continuance of an Event of Default:


12.1.    Possession and Assembly of Collateral. The Bank may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Bank already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may at any time enter into any of the Borrower’s premises
where any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and the Bank shall have the right to store and
conduct a sale of the same in any of the Borrower’s premises without cost to the
Bank. At the Bank’s request, the Borrower will, at the Borrower’s sole

45

--------------------------------------------------------------------------------




expense, assemble the Collateral and make it available to the Bank at a place or
places to be designated by the Bank which is reasonably convenient to the Bank
and the Borrower.


12.2.    Sale of Collateral. The Bank may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Bank may deem
proper, and the Bank may purchase any or all of the Collateral at any such sale.
The Borrower acknowledges that the Bank may be unable to effect a public sale of
all or any portion of the Collateral because of certain legal and/or practical
restrictions and provisions which may be applicable to the Collateral and,
therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers. The Borrower consents to any such
private sale so made even though at places and upon terms less favorable than if
the Collateral were sold at public sale. The Bank shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Bank may apply the
net proceeds, after deducting all costs, expenses, attorneys’ and paralegals’
fees incurred or paid at any time in the collection, protection and sale of the
Collateral and the Obligations, to the payment of any Note and/or any of the
other Obligations, returning the excess proceeds, if any, to the Borrower. The
Borrower shall remain liable for any amount remaining unpaid after such
application, with interest at the Default Rate. Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by the Bank at least ten (10) calendar
days before the date of such disposition. The Borrower hereby confirms, approves
and ratifies all acts and deeds of the Bank relating to the foregoing, and each
part thereof, and expressly waives any and all claims of any nature, kind or
description which it has or may hereafter have against the Bank or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral. The Borrower consents to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as the Bank shall deem appropriate. The Borrower
expressly absolves the Bank from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or nonenforcement
of any rights or remedies under this Agreement.


12.3.    Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, the Borrower acknowledges and agrees that it is not commercially
unreasonable for the Bank (a) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets

46

--------------------------------------------------------------------------------




of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets, (i) to dispose of
assets in wholesale rather than retail markets, (j) to disclaim disposition
warranties, including any warranties of title, (k) to purchase insurance or
credit enhancements to insure the Bank against risks of loss, collection or
disposition of Collateral or to provide to the Bank a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by the Bank, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Bank in the collection or
disposition of any of the Collateral. The Borrower acknowledges that the purpose
of this section is to provide non-exhaustive indications of what actions or
omissions by the Bank would not be commercially unreasonable in the Bank’s
exercise of remedies against the Collateral and that other actions or omissions
by the Bank shall not be deemed commercially unreasonable solely on account of
not being indicated in this section. Without limitation upon the foregoing,
nothing contained in this section shall be construed to grant any rights to the
Borrower or to impose any duties on the Bank that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this section.


12.4.    UCC and Offset Rights. The Bank may exercise, from time to time, any
and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any Obligor, however created or arising, including
balances, credits, deposits, accounts or moneys of such Obligor in the
possession, control or custody of, or in transit to the Bank. The Borrower, on
behalf of itself and each Obligor, hereby waives the benefit of any law that
would otherwise restrict or limit the Bank in the exercise of its right, which
is hereby acknowledged, to appropriate at any time hereafter any such
indebtedness owing from the Bank to any Obligor.


12.5.    Additional Remedies. The Bank shall have the right and power to:


(a)    instruct the Borrower, at its own expense, to notify any parties
obligated on any of the Collateral, including any Account Debtors, to make
payment directly to the Bank of any amounts due or to become due thereunder, or
the Bank may directly notify such obligors of the security interest of the Bank,
and/or of the assignment to the Bank of the Collateral and direct such obligors
to make payment to the Bank of any amounts due or to become due with respect
thereto, and thereafter, collect any such amounts due on the Collateral directly
from such Persons obligated thereon;


(b)    enforce collection of any of the Collateral, including any Accounts, by
suit or otherwise, or make any compromise or settlement with respect to any of
the Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;



47

--------------------------------------------------------------------------------




(c)    take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;


(d)    extend, renew or modify for one or more periods (whether or not longer
than the original period) any Note, any other of the Obligations, any obligation
of any nature of any other obligor with respect to any Note or any of the
Obligations;


(e)    grant releases, compromises or indulgences with respect to any Note, any
of the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to any Note or any of
the Obligations;


(f)    transfer the whole or any part of securities which may constitute
Collateral into the name of the Bank or the Bank’s nominee without disclosing,
if the Bank so desires, that such securities so transferred are subject to the
security interest of the Bank, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that the Bank or
such nominee makes any further transfer of such securities, or any portion
thereof, as to whether the Bank or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;


(g)    vote the Collateral;


(h)    make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrower, any guarantor or other Person liable to the Bank for the
Obligations; and


(i)    at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Bank’s rights
hereunder, under any Note or under any of the other Obligations.


The Borrower hereby ratifies and confirms whatever the Bank may do with respect
to the Collateral and agrees that the Bank shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.


12.6.    Attorney-in-Fact. The Borrower hereby irrevocably makes, constitutes
and appoints the Bank (and any officer of the Bank or any Person designated by
the Bank for that purpose) as the Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in

48

--------------------------------------------------------------------------------




this Agreement, (ii) execute such financing statements and other documents and
to do such other acts as the Bank may require to perfect and preserve the Bank’s
security interest in, and to enforce such interests in the Collateral, and (iii)
carry out any remedy provided for in this Agreement, including endorsing the
Borrower’s name to checks, drafts, instruments and other items of payment, and
proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrower to that of the Bank, opening all envelopes
addressed to the Borrower and applying any payments contained therein to the
Obligations. The Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.


12.7.    No Marshaling. The Bank shall not be required to marshal any present or
future collateral security (including this Agreement and the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order.
To the extent that it lawfully may, the Borrower hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Bank’s rights under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Borrower hereby irrevocably waives the benefits of all such
laws.


12.8.    Application of Proceeds. The Bank will within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby. The Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Borrower. Any proceeds of any disposition by the Bank of all
or any part of the Collateral may be first applied by the Bank to the payment of
expenses incurred by the Bank in connection with the Collateral, including
attorneys’ fees and legal expenses as provided for in Section 13 hereof.


12.9.    No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. The Borrower agrees
that in the event that the Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.



49

--------------------------------------------------------------------------------




12.10.    Letters of Credit. With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this Section 12, the Borrower shall at such time deposit in a cash
collateral account opened by the Bank an amount equal to the Letter of Credit
Obligations then outstanding. Amounts held in such cash collateral account shall
be applied by the Bank to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
Obligations, in such order of application as the Bank may, in its sole
discretion, from time to time elect. After all such Letters of Credit shall have
expired or been fully drawn upon, all commitments to make Loans hereunder have
terminated and all other Obligations have been indefeasibly satisfied and paid
in full in cash, the balance, if any, in such cash collateral account shall be
returned to the Borrower or such other Person as may be lawfully entitled
thereto.


Section 12. MISCELLANEOUS.


13.1.    Obligations Absolute. None of the following shall affect the
Obligations of the Borrower to the Bank under this Agreement or the Bank’s
rights with respect to the Collateral:


(a)    acceptance or retention by the Bank of other property or any interest in
property as security for the Obligations;


(b)    release by the Bank of all or any part of the Collateral or of any party
liable with respect to the Obligations;


(c)    release, extension, renewal, modification or substitution by the Bank of
any Note, or any note evidencing any of the Obligations, or the compromise of
the liability of the Obligations; or


(d)    failure of the Bank to resort to any other security or to pursue the
Borrower or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.


13.2.    Entire Agreement. This Agreement and the other Loan Documents (i) are
valid, binding and enforceable against the Borrower and the Bank in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrower and the Bank. No promises, either
expressed or implied, exist between the Borrower and the Bank, unless contained
herein or therein. This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents. This Agreement and the other Loan
Documents are the result of negotiations among the Bank, the Borrower and the
other parties hereto and thereto, and have been reviewed (or have had the
opportunity to be reviewed) by counsel to all such parties, and are the products
of all parties.

50

--------------------------------------------------------------------------------




Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against the Bank merely because of the Bank’s involvement in their
preparation.


13.3.    Amendments; Waivers. No delay on the part of the Bank in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Bank of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Bank and
the Borrower, and then any such amendment, modification, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.


13.4.    WAIVER OF DEFENSES. THE BORROWER, ON BEHALF OF ITSELF AND ANY GUARANTOR
OF ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT DEFENSE, CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO
ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT, OTHER THAN PAYMENT IN FULL
OF THE OBLIGATIONS. PROVIDED THE BANK ACTS IN GOOD FAITH, THE BORROWER RATIFIES
AND CONFIRMS WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.


13.5.    FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE CIRCUIT
COURTS OF COOK COUNTY WITHIN THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BANK FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CIRCUIT COURTS OF
COOK COUNTY WITHIN THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS
SET FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


13.6.    WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY,

51

--------------------------------------------------------------------------------




ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE
OTHER OBLIGATIONS, THE COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH THE BANK AND THE BORROWER ARE ADVERSE PARTIES, AND EACH AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY
FINANCIAL ACCOMMODATION TO THE BORROWER.


13.7.    Assignability. The Bank may at any time assign the Bank’s rights in
this Agreement, the other Loan Documents, the Obligations, or any part thereof
and transfer the Bank’s rights in any or all of the Collateral, and the Bank
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, the Bank may at any time sell one or more participations in the
Loans. The Borrower may not sell or assign this Agreement, or any other
agreement with the Bank or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Bank. This Agreement
shall be binding upon the Bank and the Borrower and their respective legal
representatives and successors. All references herein to the Borrower shall be
deemed to include any successors, whether immediate or remote. In the case of a
joint venture or partnership, the term “Borrower” shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.


13.8.    Confirmations. The Borrower and the Bank agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.


13.9.    Confidentiality. The Bank agrees to use commercially reasonable efforts
(equivalent to the efforts the Bank applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to it by the Borrower, including all information designated as
confidential, except that the Bank may disclose such information (a) to Persons
employed or engaged by the Bank in evaluating, approving, structuring or
administering the Loans; (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 13.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Bank to be compelled by any court
decree, subpoena or legal or administrative order or process; (d) as, on the
advice of the Bank’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Bank is a party; (f) to any nationally recognized
rating agency that requires access to information about the Bank’s investment
portfolio in connection with ratings issued with respect to the Bank; (g) to any
Affiliate of the Bank who may provide Bank Products to the Borrower or any
Subsidiary, or (h) that ceases to be confidential through no fault of the Bank.

52

--------------------------------------------------------------------------------






13.10.    Binding Effect. This Agreement shall become effective upon execution
by the Borrower and the Bank. If this Agreement is not dated or contains any
blanks when executed by the Borrower, the Bank is hereby authorized, without
notice to the Borrower, to date this Agreement as of the date when it was
executed by the Borrower, and to complete any such blanks according to the terms
upon which this Agreement is executed.


13.11.    Governing Law. This Agreement, the Loan Documents and any Note shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.


13.12.    Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


13.13.    Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been indefeasibly
paid in full in cash. The Bank, in extending financial accommodations to the
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.


13.14.    Extensions of Bank’s Commitment. This Agreement shall secure and
govern the terms of (i) any extensions or renewals of the Bank’s commitment
hereunder, and (ii) any replacement note executed by the Borrower and accepted
by the Bank in its sole and absolute discretion in substitution for any Note.


13.15.    Time of Essence. Time is of the essence in making payments of all
amounts due the Bank under this Agreement and in the performance and observance
by the Borrower of each covenant, agreement, provision and term of this
Agreement.


13.16.    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Bank shall deemed to be
originals thereof.



53

--------------------------------------------------------------------------------




13.17.    Notices. Except as otherwise provided herein or in any other Loan
Document, the Borrower waives all notices and demands in connection with the
enforcement of the Bank’s rights hereunder. All notices, requests, demands and
other communications provided for hereunder shall be in writing and addressed as
follows:


To the Borrower:
American Insurance Acquisition Inc.
c/o Atlas Financial Holdings, Inc
150 Northwest Point Blvd.
3rd Floor
Elk Grove Village, IL 60007
Attn: Paul Romano Jr.
 
 
With a copy to:
DLA Piper LLP
203 N. LaSalle Street
Suite 1900
Chicago, Illinois 60601
Attn: Brian K. Doyle
 
 
To the Bank:
Fifth Third Bank
1701 Golf Road, Suite 900
Rolling Meadows, IL 60008
Attention: Jeff Bobis
 
 
With copy to:
Holland & Knight, LLP
131 S. Dearborn, 30th Floor
Chicago, IL 60603
Attention: Francis L. Keldermans



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.


13.18.    Release of Claims Against Bank. In consideration of the Bank making
the Loans, the Borrower and all other Obligors do each hereby release and
discharge the Bank of and from any and all claims, harm, injury, and damage of
any and every kind, known or unknown, legal or equitable, which any Obligor may
have against the Bank from the date of their respective first contact with the
Bank until the date of this Loan Agreement, including any claim arising from any
reports (environmental reports, surveys, appraisals, etc.) prepared by any
parties hired or recommended by the Bank. The Borrower and all other Obligors
confirm to Bank that they have reviewed the effect of this release with
competent legal counsel of their choice, or have been afforded the opportunity
to do so, prior to execution of this Agreement and the Loan Documents and do
each

54

--------------------------------------------------------------------------------




acknowledge and agree that the Bank is relying upon this release in extending
the Loans to the Borrower.


13.19.    Costs, Fees and Expenses. The Borrower shall pay or reimburse the Bank
for all reasonable costs, fees and expenses incurred by the Bank or for which
the Bank becomes obligated in connection with the negotiation, preparation,
consummation, collection of the Obligations or enforcement of this Agreement,
the other Loan Documents and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith (including any
amendment, supplement or waiver to any Loan Document), or during any workout,
restructuring or negotiations in respect thereof, including reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Bank,
which shall also include attorneys’ fees and time charges of attorneys who may
be employees of the Bank or any Affiliate of the Bank, plus costs and expenses
of such attorneys or of the Bank; search fees, costs and expenses; and all taxes
payable in connection with this Agreement or the other Loan Documents, whether
or not the transaction contemplated hereby shall be consummated. In furtherance
of the foregoing, the Borrower shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Agreement, any Note and the other Loan Documents
to be delivered hereunder, and agrees to save and hold the Bank harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such costs and expenses. That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by the
Borrower to the Bank pursuant to this Agreement or the other Loan Documents
which are not paid on or prior to the date hereof shall be payable by the
Borrower to the Bank on demand. If at any time or times hereafter the Bank:
(a) employs counsel for advice or other representation (i) with respect to this
Agreement or the other Loan Documents, (ii) to represent the Bank in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Bank, the
Borrower, or any other Person) in any way or respect relating to this Agreement,
the other Loan Documents or the Borrower’s business or affairs, or (iii) to
enforce any rights of the Bank against the Borrower or any other Person that may
be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank’s rights or remedies under the Agreement or the other Loan
Documents, the reasonable costs and expenses incurred by the Bank in any manner
or way with respect to the foregoing, shall be part of the Obligations, payable
by the Borrower to the Bank on demand.


13.20.    Indemnification. The Borrower agrees to defend (with counsel
satisfactory to the Bank), protect, indemnify, exonerate and hold harmless each
Indemnified Party from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature (including the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, reasonable attorneys’ fees and time charges of
attorneys who may be employees of any Indemnified Party), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including securities laws, Environmental Laws, commercial laws
and regulations, under common law or in equity, or based on contract or
otherwise) in any manner

55

--------------------------------------------------------------------------------




relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including the
making or issuance and management of the Loans, the use or intended use of the
proceeds of the Loans, the enforcement of the Bank’s rights and remedies under
this Agreement, the Loan Documents, any Note, any other instruments and
documents delivered hereunder, or under any other related agreement between the
Borrower and the Bank; provided, however, that the Borrower shall not have any
obligations hereunder to any Indemnified Party with respect to matters
determined by a court of competent jurisdiction by final and nonappealable
judgment to have been caused by or resulting from the willful misconduct or
gross negligence of such Indemnified Party. To the extent that the undertaking
to indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrower shall satisfy such undertaking
to the maximum extent permitted by applicable law. Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to each Indemnified Party on demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by each Indemnified
Party until paid by the Borrower, shall be added to the Obligations of the
Borrower and be secured by the Collateral. The provisions of this Section shall
survive the satisfaction and payment of the other Obligations and the
termination of this Agreement.


13.21.    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Obligor or the transfer to the Bank of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Bank is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys' fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.


13.22.    Customer Identification - USA Patriot Act Notice. The Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Bank’s policies and practices, the Bank is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Bank to identify the Borrower in accordance with
the Act.


[Signature Page Follows]


IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan and
Security Agreement as of the date first above written.


BORROWER:


AMERICAN INSURANCE ACQUISITION INC., a Delaware corporation


By:    /s/Scott D. Wollney
Name:    Scott D. Wollney
Title:    Chief Executive Officer and President




BANK:


FIFTH THIRD BANK,
an Ohio banking corporation


By:    /s/Jeffrey N Bobis
Name:    Jeffrey N Bobis
Title:    Vice President












Index of Exhibits and Schedules


Title
Description
 
 
Exhibit A
Borrowing Base Certificate
Exhibit B
Covenant Compliance Certificates
Exhibit C
Form of Note
Schedule 6.1(b)(vi)
Commercial Tort Claims
Schedule 7.9
Litigation and Contingent Liabilities
Schedule 7.19
Taxes
Schedule 7.22
Bank Accounts of the Borrower and Subsidiaries
Schedule 7.23
Place of Business for Borrower
Schedule 9.1
Permitted Debt
Schedule 9.2
List of Permitted Liens
Schedule 9.3
Investments
Schedule 9.7
Transactions with Affiliates






56

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A


"Form of Borrowing Base Certificate"


(attached behind)

Exhibit A to Loan and Security Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

BORROWING BASE CERTIFICATE


[borrowingbasecertificate.jpg]

Exhibit A to Loan and Security Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B


"Form of Covenant Compliance Certificate"

Exhibit B to Loan and Security Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

COVENANT COMPLIANCE CERTIFICATE




[covenantcompliancecertificat.jpg]
EXHIBIT C


"Form of Promissory Note"






REVOLVING PROMISSORY NOTE




$10,000,000.00    Date: as of [___________ ___], 2014
Chicago, Illinois    Due Date: [_________ ___], 2015




FOR VALUE RECEIVED, AMERICAN INSURANCE ACQUISITION INC., a Delaware corporation
("Borrower"), promises to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (hereinafter, together with any holder hereof, the "Bank"), on or
before [____________ ____], 2015 (the "Revolving Loan Maturity Date"), the
lesser of (i) TEN MILLION and 00/100 DOLLARS ($10,000,000.00), or (ii) the
aggregate principal amount of all revolving loans outstanding under and pursuant
to that certain Loan and Security Agreement dated of even date herewith, by and
between Borrower and Bank (as amended from time to time, the "Loan Agreement";
all capitalized terms used but not defined herein shall have the meanings
specified in the Loan Agreement), and made available by the Bank to the Borrower
at the maturity or maturities and in the amount or amounts stated on the records
of the Bank, together with interest (computed on the actual number of days
elapsed on the basis of a 360 day year) on the aggregate principal amount of all
Revolving Loans outstanding from time to time as provided in the Loan Agreement.


This Revolving Promissory Note ("Note") evidences the Revolving Loans and other
indebtedness incurred by Borrower under and pursuant to the Loan Agreement, to
which reference is hereby made for a statement of the terms and conditions under
which the Revolving Loan Maturity Date or any payment hereon may be accelerated.
The holder of this Note is entitled to all of the benefits and security provided
for in the Loan Agreement. All Revolving Loans shall be repaid by Borrower on
the Revolving Loan Maturity Date, unless payable sooner pursuant to the
provisions of the Loan Agreement.


Principal and interest shall be paid to the Bank at its address set forth in the
Loan Agreement, or at such other place as the holder of this Note shall
designate in writing to the Borrowers. Each Revolving Loan made, and all Letters
of Credit issued by, the Bank, and all payments on account of the principal and
interest thereof shall be recorded on the books and records of the Bank and the
principal balance as shown on such books and records, or any copy thereof
certified by an officer of the Bank, shall be rebuttably presumptive evidence of
the principal amount owing hereunder.


Except for such notices as may be required under the terms of the Loan
Agreement, Borrower waives presentment, demand, notice, protest, and all other
demands, or notices, in connection with the delivery, acceptance, performance,
default, or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence.


The Revolving Loans evidenced hereby have been made and/or issued and this Note
has been delivered to Bank. This Note shall be governed and construed in
accordance with the laws of the State of Illinois, in which state it shall be
performed, and shall be binding upon Borrower, and their legal representatives,
successors, and permitted assigns. Wherever possible, each provision of the Loan
Agreement and this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Loan Agreement or
this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of the Loan Agreement
or this Note. The term "Borrower" as used herein shall mean all parties signing
this Note, and each one of them, and all such parties, their respective
successors and assigns, shall be jointly and severally obligated hereunder.


[Signature Page Follows]



Exhibit B to Loan and Security Agreement

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Borrower has executed this Revolving Promissory Note as of
the date set forth above.


BORROWER:
                        
 




 
 




Exhibit C to Loan and Security Agreement

